Case 2:20-cv-02291-DOC-KES Document 117 Filed 05/15/20 Page 1 of 63 Page ID #:1810


   1                    IN THE UNITED STATES DISTRICT COURT
   2           CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
   3      ________________________________
   4      LA Alliance for Human Rights, et al.,
   5                   Plaintiffs,
   6              v.                                         Case No.
   7      City of Los Angeles,                               20-CV-02291-DOC-KES
   8                   Defendants.
   9      ________________________________
  10                                        HEARING
  11      DATE:              Friday, May 15, 2020
  12      TIME:              10:12 a.m.
  13      BEFORE:            Honorable David O. Carter
  14      LOCATION:          Los Angeles Homeless Services Authority
  15                         811 Wilshire Blvd., 12th Floor
  16                         Los Angeles, CA 90017
  17
  18
  19
  20
  21
  22
  23
  24     REPORTED BY:       Austin Che, Notary Public
  25     JOB No.:           4115473

                                                                        Page 1

                                  Veritext Legal Solutions
                                       866 299-5127
Case 2:20-cv-02291-DOC-KES Document 117 Filed 05/15/20 Page 2 of 63 Page ID #:1811


   1                                   A P P E A R A N C E S
   2
   3      SETTING ATTORNEY
   4              ELIZABETH MITCHELL, ESQUIRE
   5              Spertus Landes & Umhofer LLP
   6              617 West 7th Street, Suite 200
   7              Los Angeles, CA 90017
   8              mitchell@spertuslaw.com
   9              (213) 205-6520
  10
  11      ON BEHALF OF DEFENDANTS:
  12              SCOTT MARCUS, ESQUIRE
  13              City of Los Angeles
  14              200 N. Main Street Room 700
  15              Los Angeles, CA 90012
  16              Scott.Marcus@lacity.org
  17              (213) 978-4681
  18
  19              BRANDON D. YOUNG, ESQUIRE
  20              Manatt, Phelps & Phillips, LLP
  21              11355 W. Olympic Blvd.
  22              Los Angeles, CA 90064
  23              bdyoung@manatt.com
  24              (310) 312-4181
  25

                                                                    Page 2

                                  Veritext Legal Solutions
                                       866 299-5127
Case 2:20-cv-02291-DOC-KES Document 117 Filed 05/15/20 Page 3 of 63 Page ID #:1812


   1      ALSO PRESENT:
   2
   3      Michele Martinez
   4      Elizabeth Mitchell
   5      Brandon Young
   6      Scott Marcus
   7      Andre Birotte Jr.
   8      Shayla Myers
   9      Brooke Weitzman
  10      Christina Miller
  11      Heidi Marston
  12      Matt Umhofer
  13      Carol Sobel
  14      Ackley Padilla
  15      Jenny Chavez
  16      Elizabeth Chou (media)
  17      Byron McLain
  18      Lauren Black
  19      Sarah Dusseault
  20      Larae Cantley
  21
  22
  23
  24
  25

                                                                    Page 3

                                  Veritext Legal Solutions
                                       866 299-5127
Case 2:20-cv-02291-DOC-KES Document 117 Filed 05/15/20 Page 4 of 63 Page ID #:1813


   1                           P R O C E E D I N G S

   2                        THE COURT:      It's 10:00 and we're in

   3      session.    I'm going to turn this over to the presenters

   4      or whoever would like to speak.            Just be kind enough for

   5      the Reporter just to identify who the speaker is.

   6                        (Microphone check)

   7                        MS. MARSTON:       I'm Heidi Marston, Los

   8      Angeles Public Services Authority.                 Thanks for joining

   9      us here today.     Based on our conversation on Wednesday,

  10      we wanted to come back to give you an overview, first of

  11      the, you know, the scope and the scale of what we see

  12      and what we're estimating in terms of people who are

  13      living under underpasses and in the vicinity for our

  14      discussion on Wednesday.

  15                        Also wanted to talk today a little bit

  16      about some of the lessons we've learned over time using

  17      the strategy that we call a location-based approach and

  18      some of the data that we have around that.                 And then all

  19      of that being within the context of our COVID response

  20      and our project and key efforts, which I know that

  21      you're aware of.

  22                        And then lastly, giving a brief overview

  23      of our racial equity part, and we have LaRae Cantley

  24      here, who is our co-chair of our Lived Experience

  25      Advisory Board here at LAHSA, so she'll speak to that

                                                                         Page 4

                                  Veritext Legal Solutions
                                       866 299-5127
Case 2:20-cv-02291-DOC-KES Document 117 Filed 05/15/20 Page 5 of 63 Page ID #:1814


   1      briefly too if you're open to it.             And we are going to

   2      get printed copies of this so you can have a hard copy

   3      as well.

   4                        So just to jump right into it, we did

   5      some estimations in terms of the scope and the scale of

   6      what we're seeing under bridges, underpasses/overpasses,

   7      so these are very rough numbers and approximations.                  But

   8      countywide, we're seeing about 6,000 to 7,000 people

   9      dwelling in those areas based on the definitions we

  10      talked about Wednesday.        Specific to that, the county of

  11      L.A., we estimate 2,000 to 3,000 people, the county

  12      unincorporated in particular based on the ratios that we

  13      know from our homeless count; that would mean there's

  14      about 200 to 350.

  15                        THE COURT:      Wait a minute.          I'm going to

  16      ask you to stop.

  17                        MS. MARSTON:       Okay.

  18                        THE COURT:      Okay, thank you.          Heidi,

  19      thank you.

  20                        MS. MARSTON:       Okay.         And, yeah, and we do

  21      have hard copies, so you'll have this.

  22                        THE COURT:      Nope, nope.          I'm just going

  23      to slow it down.

  24                        MS. MARSTON:       Great.         So I wanted to talk

  25      a little bit about some lessons we've learned when we

                                                                         Page 5

                                  Veritext Legal Solutions
                                       866 299-5127
Case 2:20-cv-02291-DOC-KES Document 117 Filed 05/15/20 Page 6 of 63 Page ID #:1815


   1      deployed a location-based strategy like this in other

   2      parts of Los Angeles.       The prominent example we draw

   3      from is called Encampment to Home.                 It's an effort that

   4      took place over the course of about a year with an

   5      encampment that was targeted.           It was a very large

   6      encampment, very highly dense.            And the thought was,

   7      what if we build permanent supportive housing near this

   8      encampment.    And then as that's being constructed and

   9      operationalized, target the folks in the community

  10      that's living in that encampment to go into permanent

  11      housing so we can essentially relocate the entire

  12      encampment.

  13                        What we saw is, of course, when we

  14      provided those permanent housing options, most people

  15      took those and were relocated into permanent housing,

  16      but it created some additional unintended consequences.

  17      First off, word spread really quickly among the unhoused

  18      community that, you know, if you're in this area, you're

  19      going to have some prioritization for a permanent

  20      housing resource.      So it ended up becoming a draw for

  21      other people who want to come and be housed so that they

  22      could then be prioritized for resources.

  23                         Additionally, after we were able to

  24      clear that encampment and move those folks into housing,

  25      we just had new people essentially move in behind them

                                                                         Page 6

                                  Veritext Legal Solutions
                                       866 299-5127
Case 2:20-cv-02291-DOC-KES Document 117 Filed 05/15/20 Page 7 of 63 Page ID #:1816


   1      and create the encampment at the level that it was at

   2      prior to housing with new people.

   3                        THE COURT:      All right, now just a minute.

   4      Thank you.

   5                        MS. MARSTON:       And then again, there was -

   6      - naturally those folks were prioritized over others.

   7      And so, folks who were potentially more vulnerable were

   8      unable to be served because they weren't in that

   9      location, so that was another consequence of that.                 But

  10      all that to say the effort was successful in moving

  11      people into permanent housing.            It just didn't stick in

  12      terms of clearing the encampment.

  13                        MR. BIROTTE:       Is it your experience that

  14      the reason why the encampment didn't clear, is that just

  15      in, for lack of a better term, the nature of the

  16      situation?    If a place clears out, others are just going

  17      to fill that void, generally speaking; and, if so, any

  18      thoughts as to why?

  19                        MS. MARSTON:       Yeah.         So in particular,

  20      there are certain locations that are more desirable

  21      because of their privacy, because of how easy it is for

  22      people to set up, so this was one of those locations.

  23      Underpasses tend to be another location like that

  24      because they provide shade, so in terms of desirability,

  25      that's a draw.     And I said, the prioritization piece was

                                                                         Page 7

                                  Veritext Legal Solutions
                                       866 299-5127
Case 2:20-cv-02291-DOC-KES Document 117 Filed 05/15/20 Page 8 of 63 Page ID #:1817


   1      very real too, that, hey, if you go here, you might get

   2      a permanent housing resource.

   3                        THE COURT:      Michele, could I talk to you?

   4                        MS. MARTINEZ:        Excuse us.

   5                        MS. MARSTON:       Yeah.

   6                        THE COURT:      Where can we go to have our

   7      private conversation?       So, all right, back to you.

   8                        MS. MARSTON:       Okay, thank you.        So, of

   9      course, like the Court, we're all very concerned about

  10      deaths on the street in particular.                The county, even

  11      prior to COVID, really started looking at our

  12      unsheltered population to see what are the leading cause

  13      of death for folks who are experiencing unsheltered

  14      homelessness.     And their study found that overdose and

  15      coronary artery disease were the primary drivers, so

  16      really targeting that to make sure that we're doing

  17      everything we can in those interventions to address that

  18      so we don't lose more lives to those reasons.

  19                        But then, of course, we have COVID-19

  20      that's come along and vulnerability and how we look at

  21      vulnerability has shifted to be compliant with our CDC

  22      guidance, meaning people who are over 65 and who have

  23      underlying medical conditions really need to be targeted

  24      for sectors so that they don't contract the virus.                CDC

  25      has also put out guidelines for unsheltered homelessness

                                                                        Page 8

                                  Veritext Legal Solutions
                                       866 299-5127
Case 2:20-cv-02291-DOC-KES Document 117 Filed 05/15/20 Page 9 of 63 Page ID #:1818


   1      as it relates to encampments.           And those guidelines

   2      state that if folks are not able to shelter in an

   3      individual unit, rather than moving encampments or going

   4      into a congregate setting, that encampments should be

   5      left where they are during this crisis so we're

   6      disrupting.

   7                        THE COURT:      It's on Page 2 of their

   8      guidelines.

   9                        MS. MARSTON:       Yes.

  10                        THE COURT:      Second paragraph and it says

  11      12 to 12 feet.

  12                        MS. MARSTON:       Yeah, yeah, the social

  13      distancing is a huge part of that.

  14                        THE COURT:      All right, I'm aware of this.

  15                        MS. MARSTON:       And I know that you know

  16      this, but I can't help but show a couple of pictures of

  17      the Project Room Key and what's happened there.           So in

  18      just a mere seven weeks, we've gone from zero to 26

  19      hotels that are in service and 2500 -- close to 2600

  20      rooms online.     And yesterday, we hit the 2000 mark and

  21      we're now over 2000 folks sheltered.

  22                        THE COURT:      All right, now just one

  23      moment.    Well, I was hoping to avoid this, and if you'll

  24      notice, I left out of my order any discussion about

  25      Operation Room Key because I wanted the county and the

                                                                    Page 9

                                  Veritext Legal Solutions
                                       866 299-5127
Case 2:20-cv-02291-DOC-KES Document 117 Filed 05/15/20 Page 10 of 63 Page ID
                                 #:1819

 1     city to have the most bargaining leverage in this period

 2     of time, and I only addressed the recreational centers.

 3     But this is changing the whole dynamic of the

 4     discussion.     So the obvious question is: how long are

 5     these leases now, when are they going to run, what's the

 6     time duration?     And I hoped not to get there to give the

 7     Mayor the latitude of sorting that out, but you're

 8     putting me in a position now that's much different than

 9     I expected to be in trying to cooperate with the Mayor

10     and the Council.

11                       And so, be very careful because the

12     obvious questions now are: each motel lease, extended

13     funding, how long; are you putting these people back on

14     the street, what order?        I'd hoped you didn't take me

15     down this path, but here we are.

16                       MS. MARSTON:       I know.

17                       THE COURT:      Okay, please continue.

18                       MS. MARSTON:       The last piece that we have

19     the overview on is the racial equity piece, which I know

20     that you're acutely aware of as well.              Our last point in

21     time count showed that 33 percent of the population --

22                       THE COURT:      It was highest 42 percent are

23     black.

24                       MS. MARSTON:       Black African American,

25     yeah, over representation --

                                                                  Page 10

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 117 Filed 05/15/20 Page 11 of 63 Page ID
                                 #:1820

 1                       THE COURT:      Exactly, as high as 42

 2     percent.    This is inaccurate.         Maybe your stats, but

 3     there's a lot of stats out there that says 42 percent.

 4                       MS. MARSTON:       Yeah, there's a couple

 5     studies and 42 is also out there.

 6                       THE COURT:      Right.

 7                       MS. MARSTON:       And based on that, LAHSA

 8     has set goals to make sure that we're addressing those

 9     disparities and we're bringing that equity lens, and

10     those are kind of the three goals that are outlined on

11     the slide there.      So validating all individuals and

12     populations equally, recognizing and rectifying

13     historical injustice, and providing resources that are

14     according to need are three of the principles that we're

15     adhering to.

16                       THE COURT:      We'll be right back with you

17     on that.    Can I have a discussion with you.               Pardon our

18     discussion.     I will turn that back over to you and try

19     to be courteous.

20                       MS. MARSTON:       So, Judge Carter, if you're

21     open to it, I'd like to have LaRae just say a few things

22     with her -- okay.

23                       THE COURT:      I'm not.

24                       MS. MARSTON:       Okay.         I want this a more

25     public setting.     The press has been excluded, and I

                                                                     Page 11

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 117 Filed 05/15/20 Page 12 of 63 Page ID
                                 #:1821

 1     think that this is a presentation now that's taken on

 2     public influence.      We're now in recess.            We'll

 3     reassemble at the Ambassador Hotel, and if you could

 4     call, give us a time at 12:00 noon.                And if you'd like

 5     to continue this presentation then with your staff

 6     present, I would welcome that.            I thought that this was

 7     simply going to be what was available, numbers,

 8     location, but we're getting into some very, very --

 9                       MS. MARTINEZ:        Yes, Carol.

10                       MS. SOBEL:      Your Honor, I think it would

11     be -- for some of us at least, it is helpful to --

12                       THE COURT:      Good, then have that

13     presentation privately amongst all of you and make the

14     presentation to me later.         I will be data driven, but

15     not in a private setting.

16                       MS. MYERS:      Your Honor, I understand from

17     at least the "L.A. Times", they are not here because of

18     a scheduling conflict, not because of the location.

19     They understood it was a public meeting and that it is

20     available to the public.        So it had nothing to do with

21     the location is my understanding.

22                       THE COURT:      Am I hearing solutions?          Or

23     I'm hearing impediments because, thus far, the only

24     thing that's driven solutions has been the COVID crisis.

25     And although the Mayor's been crying for a FEMA-like

                                                                      Page 12

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 117 Filed 05/15/20 Page 13 of 63 Page ID
                                 #:1822

 1     response, which I think was very responsible, until

 2     COVID crisis --

 3                       MS. MYERS:      They can't hear you.

 4                       THE COURT:      -- until the COVID crisis --

 5     oh, they can hear me -- until the COVID crisis.                If

 6     you're claiming success, I'd like to hear that.                And if

 7     you're claiming that these are obstacles and this

 8     presentation is designed to show me why we can't do

 9     this, then this discussion is over, because this meeting

10     today was to give me statistics about where people were,

11     the number of people.       That was the only reason we

12     assembled at the LAHSA offices is because you had

13     supposedly screens, et cetera.

14                       I had hoped that you would have joined

15     hands by now and figured out how to do it, not why you

16     can't do it.     I had hoped that you would have

17     suggestions with DHS teams, et cetera, over solutions,

18     and maybe I'm wrong.

19                       So I'm going to take a recess and you're

20     going to have a private discussion.                If you all agree

21     that we're going to continue, I'll be polite and

22     continue with this.      But right now, I'm in recess.              Call

23     me, I'll be out in the hallway.

24                       COURT REPORTER:         This marks the end of

25     Media #1.    The time is 10:29 a.m.           We are off the

                                                                    Page 13

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 117 Filed 05/15/20 Page 14 of 63 Page ID
                                 #:1823

 1     record.

 2                  (Recess)

 3                       THE COURT:      We're in session.    We'll

 4     recess in just a moment, but we're back in session.

 5                       I want to relay to you a concern

 6     apparently on the advocate's part, and apparently

 7     conveyed to the Court that your belief was that I was

 8     demanding an immediate activity on your part.           I was

 9     specific on the record, and I'll show you the portion of

10     the transcript if you need, that the Court never

11     intended to endanger people during the COVID crisis or

12     move them overnight.      Number two, it's ridiculous to

13     think that we could even get some of these housing

14     opportunities in place.

15                       I'm hearing from the advocates that this

16     is strictly housing apparently in hotels, and I told you

17     at the last hearing everything's on the table from

18     parking lots like the VA to anything imaginable.           And

19     so, apparently, you're not listening.

20                       And I thought today -- and apparently the

21     Court is misguided, should always be the first to

22     apologize.     I thought today was a recognition that

23     unless you could come up with a more humane way of doing

24     this with my eight bullet points, and resolve this

25     amongst yourselves in terms of timeframes, getting

                                                                Page 14

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 117 Filed 05/15/20 Page 15 of 63 Page ID
                                 #:1824

 1     together cohesive teams of mental health workers, et

 2     cetera.    But you're still arguing with the Court about

 3     location and that people already approached.                 And I'm

 4     going to suggest to you they're both impossible, that

 5     these are ridiculous arguments, and that both can be

 6     accomplished.

 7                       So if you could work with me in terms of

 8     a timeframe to set up a structure.                 If you can work with

 9     the Court in terms of, like, sending mental health teams

10     out to talk to people on an overpass or underpass.                 If

11     you can give me a feasible timeline for your health

12     workers to be involved.        If you could quit talking about

13     one solution, like just having to have motel rooms

14     immediately, which I would hope happens.                 But if not,

15     then parking lots are on the table, sanitation stations

16     in those parking lots are on the table, security in

17     those parking lots are on the table.

18                       Because it's better than the homeless

19     person sleeping under an underpass right now when the

20     Court consistently hears that there's no hygiene,

21     there's not even a shower, there's not even a toilet,

22     I'm being told, until the COVID crisis took place.

23                       So if you're telling me that it's better

24     for homeless to sleep underneath a freeway because they

25     might have to move 200 yards and make the choice going

                                                                     Page 15

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 117 Filed 05/15/20 Page 16 of 63 Page ID
                                 #:1825

 1     into a better establishment that we hope to accomplish

 2     quickly, or they might move into a neighborhood if

 3     you're valuing choice is life versus moving and

 4     inconveniencing somebody because they might voluntarily

 5     move, this is the wrong discussion with the Court.             Life

 6     takes preference period.

 7                       And you spelled out to me for so long all

 8     of the safety concerns, including me not being able to

 9     get a simple piece of property under the 16th and Maple

10     Freeway because you told me it's so hazardous.           So it

11     may not be up to your quality or your standards, but

12     it'll at least be 10 percent better in a parking lot and

13     it would be 100 percent better if you can get a motel

14     room.    And I don't care how you get that, but I do care

15     that there is now some action and activity.

16                       And all the Court was asking today was

17     what are the numbers, where are they located.           I've

18     tried to ask where are the parking lots versus other

19     structures.     The amount put out by the city in their

20     confidential report, which I won't disclose, is

21     absolutely ridiculous in terms of the cost.          I could

22     almost prove to you that it's rather unusual if we get

23     Mike Moore in here because what's the cost of two police

24     officers?     The same as the recreation center.        What's

25     the cost of sanitation stations that this city should

                                                                Page 16

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 117 Filed 05/15/20 Page 17 of 63 Page ID
                                 #:1826

 1     have had years ago?      What's the cost of security?

 2     What's the cost of getting food?             What's the cost of

 3     having John Sherman have the capability of starting to

 4     get a common people to talk to?            What's the problem with

 5     having medical workers check for hypothermia or

 6     pneumonia?    What's the probability we've been seeing if

 7     these people passing through are fit for an upgrade, if

 8     you will, into even better shelter, which we should have

 9     created decades ago?

10                       Now, the problem is from the advocate's

11     standpoint, you're stuck on housing.               I agree with you,

12     but I haven't seen that in the city.               I'm almost done.

13     I'm walking out in a minute.           I agree with you.      Where

14     is it?    I don't see it.      And I don't see any movement,

15     quite frankly and bluntly, for the last 20 years, but

16     for the COVID crisis, and then I need a magnificent

17     effort with 3,000 people maybe.            If your solution is

18     3,000 people in this city, you're taking baby steps.

19                       So this, we're going to do immediately,

20     the difficult, and the impossible is just going to take

21     us a little bit longer.        Now, finally, I've rethought

22     this injunctive relief.        It's probably going out after

23     this discussion regardless of the briefing schedule, and

24     then you can take it up to the Ninth Circuit.               I will

25     work with you in terms of timing.             I will work with you

                                                                   Page 17

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 117 Filed 05/15/20 Page 18 of 63 Page ID
                                 #:1827

 1     in terms of humanity.       I will work with you in every

 2     way.     And don't tell me that you haven't slept, okay?

 3     How much sleep did you get last night?

 4                       MS. MARTINEZ:        Two hours.

 5                       THE COURT:      I got three, so we're out

 6     working, so don't give me a pitiful party that you're

 7     tired.     Now, if we're going on with this discussion, the

 8     first slide I really appreciated, Heidi.            I want that on

 9     the record.     That told me the information I needed.           I

10     don't need to know where you were because it's not

11     successful in my opinion, and I don't need to know where

12     you're going because that's a promise in the future;

13     it's meaningless to me.

14                       Now, if you have something data driven

15     that's useful to the Court and you have some plan of

16     implementation, so be it.         But, otherwise, I'm vacating

17     this briefing schedule.        There is no reason now to brief

18     25 pages on whether I have the authority or not.            I have

19     that sua sponte authority and, if not, the Ninth Circuit

20     will correct me, but we are all done with this inertia.

21     And apparently, my message wasn't clear.            Am I clear

22     with you now?     Bryan, am I clear with you?

23                       MR. McLAIN:       Yes.

24                       THE COURT:      I don't care if you agree

25     with me or not.     Am I clear?

                                                                Page 18

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 117 Filed 05/15/20 Page 19 of 63 Page ID
                                 #:1828

 1                       MR. McLAIN:       Yup.

 2                       THE COURT:      Okay.      Am I clear?

 3                       MR. YOUNG:      Yes.

 4                       THE COURT:      Am I clear?

 5                       MR. MARCUS:       Yes.

 6                       THE COURT:      This briefing schedule is now

 7     vacated.    I will be acting depending upon what you come

 8     up with today.     And if you can work with me, I'm going

 9     to work with you.      But it's no intention and it's

10     ridiculous that I have a conversation about moving

11     people and herding them during the COVID crisis.             I have

12     a specific record of saying that's exactly what the

13     Court wasn't going to do, hoping that you would come up

14     with something better than I propose.

15                       But don't kid yourself, parking lots are

16     on the table.     And, I mean, I want to know where the

17     locations are, and I want to know what's available

18     without excuses from LAHSA.          How many, where, what's my

19     environmental hazard?       That's what I expected to hear.

20     What's the timeline to get them up and running?             Even if

21     I ordered it today, I'm not silly enough to tell you to

22     do that in a specific time period without your input,

23     but you're not giving me that input.

24                       I want this done humanely.          And, frankly,

25     on the record, you haven't been of any help to the

                                                                  Page 19

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 117 Filed 05/15/20 Page 20 of 63 Page ID
                                 #:1829

 1     Court.

 2                       MR. YOUNG:      If I may.

 3                       THE COURT:      If you have something to say,

 4     if you have something meaningful to say from this point

 5     forward about helping me implement this, then you tell

 6     me quickly what that is because I haven't had it today.

 7                       MR. YOUNG:      If I may, Your Honor.

 8                       THE COURT:      Please.

 9                       MR. YOUNG:      And I, frankly, haven't been

10     able to discuss this with everybody.               This is how, at

11     least on behalf of the county, how we conceptualize a

12     solution or a framework for a solution.               I view it, at a

13     minimum, with respect to three phases.               The first phase

14     needs to be outreach, outreach, outreach.

15                       THE COURT:      Agreed.

16                       MR. YOUNG:      And so --

17                       THE COURT:      By the way, didn't I say

18     notice, I wanted notice given?            I think it's point

19     number six or seven.

20                       MR. YOUNG:      And with respect to outreach,

21     the county, the Sheriff's Department right now has host

22     teams deployed.     These are multidisciplinary teams for

23     homeless services prevention because, as we saw with

24     LAPD, it's similar to the Sheriff's Office, there is

25     kind of a capability within law enforcement to at least

                                                                   Page 20

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 117 Filed 05/15/20 Page 21 of 63 Page ID
                                 #:1830

 1     have outreach.       I teamed with LAHSA.           Right now the host

 2     teams are supporting medical testing strategies at roads

 3     and freeways near rivers.

 4                       THE COURT:       That's not what I'm talking

 5     about.    Hold on.     I'd like to hear the number.           I'd like

 6     to hear where they are.

 7                       MR. YOUNG:       Right.

 8                       THE COURT:       I'd like to hear what they're

 9     doing today.

10                       MR. YOUNG:       Yeah.      So with respect to

11     that, so two elements of that.             First, with respect to

12     medical testing, right, because that's an important

13     element to this, there is a focused effort at roads and

14     freeways at cross rivers, at the Los Angeles River, San

15     Gabriel River, and Rio Hondo River four to five days a

16     week.    The host teams separately also conduct outreach

17     under the 605, 5, 710, 60, 10 and 91.

18                       THE COURT:       Slow down.        We're trying to

19     make notes.     Would you mark this for me because then I'm

20     getting submitted information.

21                       MR. YOUNG:       And that's done four times a

22     week.    And that's part of kind of the effort to at least

23     identify where those tier -- you know, it's triage

24     obviously, but the tier one folks that we're really

25     focused on right now, the highly vulnerable, some of the

                                                                    Page 21

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:20-cv-02291-DOC-KES Document 117 Filed 05/15/20 Page 22 of 63 Page ID
                                 #:1831

 1     data we saw with LAHSA and what we know with respect to

 2     CDC guidance.     My recommendation would be that we find a

 3     way -- and I'm using this language loosely -- but to

 4     redouble those efforts.        We need to go into those

 5     communities as early and often as we can.

 6                       THE COURT:      Now let's just say the Court

 7     was in complete agreement and I wasn't driving the

 8     number or maybe -- but has that discussion taken place?

 9     This is what I was hoping --

10                       MR. YOUNG:      Yeah.

11                       THE COURT:      -- that we would be on board

12     with with some plan, so that if I was wrong, my eight

13     bullet points, you may it more about me.           You said, you

14     know, Judge, you forgot X, Y or Z, or you should do the

15     following.

16                       MR. YOUNG:      Right.

17                       THE COURT:      Now it's also being thrown up

18     to me that this should not be location based.           This is

19     both.     This is both location based and person based.

20     This is not one or the other that I'm hearing from any

21     of you.     You can get the best of both worlds, because

22     these folks are not going to be living underneath these

23     freeways, and I have been generous and not saying city

24     streets so far.     I'm about to change that opinion very

25     quickly on overpasses and underpasses.

                                                                Page 22

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 117 Filed 05/15/20 Page 23 of 63 Page ID
                                 #:1832

 1                       So if had sent out teams hypothetically,

 2     and we gave notice and we didn't act until the COVID

 3     crisis was over, until we talked we Barbara so we're not

 4     taking, you know, people who are self-distancing for

 5     this period of time, we wouldn't be harming anybody.

 6     We're not going to have a trail of tears.

 7                       Number two, they're not forced to go to

 8     whatever we're building.        We have to build something

 9     that would attract people to go there; and if they

10     won't, then, yeah, they are going to move.            But given

11     the value choice between the neighborhood and underneath

12     a freeway, my value is life and they're not going

13     underneath a freeway and down the road systems from this

14     point forward because I'm so disappointed, quite

15     frankly.    But I didn't hear that today.          I just heard

16     what we have done and what we're going to do.            And until

17     COVID came along, I don't perceive -- and maybe

18     wrongfully -- I'll leave that.

19                       Now what else are we going to do in a

20     positive way?

21                       MR. YOUNG:      So I think the representation

22     I would make to you, the gap that I personally am seeing

23     and I just don't know what the answer is yet, is there's

24     probably a mental health component here that needs to be

25     fixing.

                                                                Page 23

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 117 Filed 05/15/20 Page 24 of 63 Page ID
                                 #:1833

 1                       THE COURT:      Dr. Sheridan and I are on the

 2     phone.    By the way, you know what?               If you hadn't

 3     testified, I'll represent to you that he would say, just

 4     make it better and do something for my mental health

 5     teams.    And that includes parking lots, by the way, like

 6     the DA, okay?

 7                       MR. YOUNG:      That's good.

 8                       THE COURT:      Now I'm not a proponent of

 9     that, but you're not giving me housing quick enough and

10     I'm not waiting five years.          So, Dr. Sheridan would say

11     to you, I like this idea.         My mental health people can

12     get in there because my teams go across the county,

13     quote/unquote, to every single tent or location; we just

14     can't do it.     But if those people who voluntarily come

15     in, you know, we could direct our resources to it in a

16     finite sort of way.

17                       MR. YOUNG:      So I don't know what that

18     looks like, but there's --

19                       THE COURT:      I do.      It looks like a

20     parking lot with security and lights immediately with

21     toilets and sanitation.        You can bring your own tent;

22     that's one idea.      The other is get the housing that

23     we've been talking about for 20 years that's non-

24     existent because that's the ultimate goal.                 I agree,

25     there should be a comprehensive plan.                 And these people

                                                                     Page 24

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 117 Filed 05/15/20 Page 25 of 63 Page ID
                                 #:1834

 1     not only can't get stuck in these parking lots, those

 2     will be the most willing, just like the recreational

 3     centers, so we ought to be -- we ought to have a funnel

 4     to get them out of there.         For the first time, we can

 5     identify the services that they need.                 We can't even do

 6     that right now in this disburse, so I'm with you.

 7                       MR. YOUNG:      And I think that flows into

 8     what I would call the second prong of this or the second

 9     frame or the second element of what I think would be a

10     workable framework, which is we need to know and we need

11     to identify and state definitely, at a minimum, what

12     housing is opening up in Q3 2020, Q4 2020 that we know

13     is going to come online.

14                       THE COURT:      Agreed.          And remember this,

15     if we can get people into housing, that's the ultimate

16     goal.

17                       MR. YOUNG:      Right.

18                       THE COURT:      But it's not going to sit

19     status quo because it's been sitting forever, and you

20     have a volume of housing that you've got to deal with,

21     and I don't know how to do that except lives are going

22     to be a little bit better.

23                       MR. YOUNG:      And, you know, it's that.

24     And I think what you're latching on to, Your Honor, or

25     at least as I conceptualize it.            In a lot of ways, it's

                                                                     Page 25

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 117 Filed 05/15/20 Page 26 of 63 Page ID
                                 #:1835

 1     obviously a supply issue, but it's a placement issue

 2     too.

 3                       THE COURT:      Absolutely.

 4                       MR. YOUNG:      And the data that we're

 5     getting I think was not necessarily intended to say

 6     what's better or worse, but to say that there are these

 7     considerations with respect to placement, because we do

 8     need to walk and -- we need to walk and chew gum at the

 9     same time.

10                       THE COURT:      A hundred percent agree.

11     Because if they come involuntarily and are bipolar, at

12     least John can have his folks in one center or 50

13     centers, and at least he could say, you know, here's a

14     specific problem.      I don't have to chase this, this

15     person wants help, and we can apply enough pressure to

16     the system to start hopefully get help.            We're not even

17     doing that right now because everybody's afraid, you

18     know, to bring folks in.        I'm not going to force them

19     in, by the way.     I hope we get a good enough center that

20     it's a little bit better.         And as far as bringing your

21     own tents, that's fine; bring your own possessions,

22     that's fine.     Or get me housing immediately, which I

23     don't see.

24                       But eventually, these folks are not going

25     to sit in these centers because I'm going to watch them

                                                                Page 26

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 117 Filed 05/15/20 Page 27 of 63 Page ID
                                 #:1836

 1     like a hawk, and they're not going to become cesspools

 2     where they sit there in encampments.               They're going to

 3     start moving through in a comprehensive system, because

 4     by getting them initially, it's going to force you to do

 5     it.

 6                       MR. YOUNG:      Yeah.

 7                       THE COURT:      Now you're afraid of moving

 8     them into neighborhoods.         Some people are going to move

 9     into neighborhoods.      Okay?      You value choices: a couple

10     of people move into neighborhoods versus sleeping

11     underneath the freeway or an egress?               I don't know where

12     your value structure is on that.

13                       MR. YOUNG:      So with respect to this

14     thought, you know, the city is doing some pretty

15     remarkable things and that obviously factored in terms

16     of increasing immediately.          We've already seen it with

17     the recreation centers.        So we need to have a

18     conversation around what that looks like.

19                       THE COURT:      Agreed, but I'm not -- I'm

20     impressed with the Mayor -- I'll repeat that on the

21     record -- he's been calling for FEMA, and I'm especially

22     impressed with the Council.          But until COVID came

23     along...

24                       MR. YOUNG:      So on this issue of what I

25     call placement, there are a couple of considerations;

                                                                   Page 27

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 117 Filed 05/15/20 Page 28 of 63 Page ID
                                 #:1837

 1     things we know and things we don't know, and for the

 2     things we don't know, we need to find out answers soon.

 3     So on the things that we know, we obviously know that we

 4     have CDC guidance and a population of highly vulnerable

 5     folks with respect to COVID.           Those placement decisions,

 6     I think, are -- they're the easiest ones, at least from

 7     my perspective, those are the easiest ones to make right

 8     now; we know who they are.          It's a question of outreach

 9     and finding placements.

10                       THE COURT:      Sure.

11                       MR. YOUNG:      Where it gets a little more

12     complicated, I think is the population that falls kind

13     of outside of that highly vulnerable definition.

14                       THE COURT:      Let's have a conversation.       I

15     want to interrupt you for a moment because you had no

16     choice, okay.     Look, I might have even been open to a

17     pilot project, an area where we focus John's teams and

18     the medical teams, where they literally went out and

19     said, you know, you're camping here, we're not going to

20     move you, we're going to notify you or COVID's going to

21     be over, whatever.

22                       And, by the way, I mean, at least we have

23     those folks identified as bipolar or some issue

24     humanely, and if they did come into a camp, we can keep

25     track of them.     If they went into a neighborhood, maybe

                                                                Page 28

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 117 Filed 05/15/20 Page 29 of 63 Page ID
                                 #:1838

 1     we couldn't keep track of them.            But the end result, at

 2     least we'd know humanely that we could start treating

 3     these people in a people-oriented manner.             But it has to

 4     also be once you put public safety and health on the

 5     table for me, they're a week in this freeway, and

 6     they're going to leave your city streets pretty soon,

 7     unless we make some progress today.

 8                       So I'm with you on that, but you've given

 9     me nothing.     I don't see a plan today.

10                       MR. YOUNG:      So with specific plan with --

11     so, again, I think the COVID, that's an easier answer.

12     With respect to the universe outside of COVID,

13     yesterday, the county issued a report.             They conducted a

14     needs assessment of 1800 people.

15                       THE COURT:      Okay.

16                       MR. YOUNG:      Persons experiencing

17     homelessness, led by the Department of Public Health,

18     Mental Health, Department of Health Services, the

19     Coroner, the CEO for Homelessness Initiative and LAHSA,

20     to identify mortality prevention strategies, looking at

21     what are the main causes of high mortality amongst the

22     homeless.     And those -- and Heidi started going into

23     some of that, which was, you know, drug and alcohol

24     overdose, heart disease, traffic-related deaths and

25     violence-related deaths.        So we've at least identified

                                                                 Page 29

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 117 Filed 05/15/20 Page 30 of 63 Page ID
                                 #:1839

 1     kind of what are the main causalities.

 2                       And with respect to how we actually kind

 3     of implement strategies that would help guide kind of

 4     the placement decisions that we would need on the

 5     freeways and, frankly, elsewhere.

 6                       THE COURT:      And guide the Court, okay?

 7                       MR. YOUNG:      And guide the Court, that's

 8     right.    So right now, the idea is -- or at least those

 9     departments represented to the Board that within the

10     next 120 days that they're going to come back with kind

11     of actual steps and strategies.            And I don't know if I'm

12     representing this entirely correctly, but the idea would

13     be to find out what needs to be done based on those main

14     causes and how do we save people who are suffering from

15     things like substance abuse, traffic-related deaths, so

16     on and so forth.

17                       I think that needs to guide our placement

18     decisions, but we know with certainty certain

19     populations that we can affect today, right?                And so,

20     again, outside of Project Room Key, what I would like to

21     do is find out what is that additional population.                From

22     the county's perspective, it has been, and the thing

23     that we have been studying is over 65.             Now --

24                       THE COURT:      Well, now, hold on.         On one

25     hand, it's been argued to me privately, that's

                                                                    Page 30

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 117 Filed 05/15/20 Page 31 of 63 Page ID
                                 #:1840

 1     discriminatory.     On the other hand, the city made a

 2     really difficult choice, and they tried to protect over

 3     65 with secondary ailments because that was the highest

 4     death rate, a very valid choice.             Why am I concerned

 5     about not taking a population that's subject to health

 6     and safety issues and moving them by location?             But

 7     before I ever do that, if there's a selected area going

 8     through as a trial and seeing if this works, and if it

 9     doesn't work, I know it.        But nobody's willing to try

10     it, even on a limited basis, and the timeframes are just

11     too great.

12                       So if we really believe what I'm writing,

13     this is going to happen very quickly and you're going to

14     have to sort it out.      So I'm not on board with this time

15     schedule because there's so many creative things that

16     you could have done today -- frankly, all of you -- that

17     the Court was listening to or willing to listen to about

18     not hearing that this is a location-based approach or

19     solely a people; it's both.          And you both come out ahead

20     because these freeways are going to be cleared.

21                       And second, you've got the opportunity

22     here to send out teams before hand to talk to these

23     folks to find out what their condition is.             And then if

24     they don't come in, there's nothing we can do about

25     that; they're not being forced to come in, but it's our

                                                                 Page 31

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 117 Filed 05/15/20 Page 32 of 63 Page ID
                                 #:1841

 1     duty to create something better.             And if that is

 2     sanitation, if that is a toilet, if that is security,

 3     then we're going to create that and we're going to

 4     create that in a parking lot.           Now I'm fearful of that

 5     because I'm fearful that then they turn into encampments

 6     forever.

 7                       Well, not if you're involved with this

 8     Court because I'm going to watch that like a hawk.

 9     There has to be some kind of comprehensive plan.                  But

10     there you've got the willing, don't you?               You've got the

11     very people who say I want to come in like the

12     recreational centers.         Those people have been law

13     abiding.    They're the very people that you know if you

14     put into a shelter right now at great expense would

15     probably give you your best return on your money, not

16     just picking up somebody like me off the street who

17     might be a gang banger, shooting dope, taking advantage

18     of the homeless.

19                       So my concern is this: I think there's a

20     duality that can be accomplished here.               I think safety

21     can be taken care of, and I think you can have a people-

22     oriented approach, and the question is how big.                  Does

23     8,000 frighten me?      No.     I just get to make the order.

24     You get to sort it out for a change.               And all I'm

25     looking for is some cooperation, and I didn't get it.

                                                                   Page 32

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 117 Filed 05/15/20 Page 33 of 63 Page ID
                                 #:1842

 1     I'll put that on the record.           So apparently, I'm at

 2     fault because I had miscommunicated with you.              So where

 3     do we go from here, because there's also something

 4     positive when we recess.

 5                       MS. MARTINEZ:        Brandon, go ahead and wrap

 6     up.

 7                       MR. YOUNG:      Yeah.      I just want to make

 8     two points.     One is to finish, I think, the thought

 9     where I was, and then just what I would call a third leg

10     of this.    With respect to a process that is both

11     location-based and people-centric, I view it as going

12     back to the same place multiple times and focusing on

13     different populations.

14                       THE COURT:      Absolutely.

15                       MR. YOUNG:      So it goes down like this, as

16     opposed to pulling out all potential.              When we're

17     talking about -- when we're talking about things such

18     as, like, the health report, that guides the placements

19     and -- I don't want to use the word priority, but at

20     least the strategy on how you winnow how that down.

21                       THE COURT:      Good.

22                       MR. YOUNG:      So that's what -- and it

23     needs to be driven --

24                       THE COURT:      Good.

25                       MR. YOUNG:      I think we all agree it needs

                                                                  Page 33

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 117 Filed 05/15/20 Page 34 of 63 Page ID
                                 #:1843

 1     to be driven by data.

 2                       THE COURT:      The average homeless person,

 3     you talk to them the first time, in my humble belief,

 4     they may not get the message.           They need to be talked to

 5     more than one time.      We don't want to incarcerate people

 6     and then have them get even a cite and release or an

 7     arrest and just turn through the Court system and turn

 8     them back on the street; that does absolutely no good.

 9     It's not good for law enforcement, and it's certainly

10     not good for the homeless person.             It's not good for the

11     community.     It's not good for the courts; it's wasting

12     money.

13                       So I had hoped today to hear that we were

14     going to have some kind of concerted effort in combining

15     both.    I had hoped to hear that we had parking lots.           I

16     had hoped to hear from the city and the county that we

17     had some cooperation, instead of squabbling about money,

18     about how quickly we could get this done, so I had some

19     idea.    I'm not talking about one piece of property; I'm

20     talking about a hundred pieces of property or 50 pieces

21     of property.     I didn't come up here, spending two hours

22     of sleepless nights to talk to you about a couple

23     thousand people.

24                       And if this is your effort driven by

25     COVID, with literally no plan that I see yet for your

                                                                 Page 34

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 117 Filed 05/15/20 Page 35 of 63 Page ID
                                 #:1844

 1     recreation centers, and I won't even get into your -- is

 2     that victory?     You're going to turn these people loose

 3     back on the street?      Then being told I'm unfair.               Don't

 4     you ever tell me that.       Understood?            You take it to the

 5     Ninth Circuit.     If I'm going to deal with you, it will

 6     be an open and blunt conversation.                 Why don't I let you

 7     finish off.

 8                       MR. YOUNG:      Yeah.      So the third element,

 9     I think we're actually tracking --

10                       THE COURT:      I do too.

11                       MR. YOUNG:      -- is increasing the stuck

12     and identifying those properties reporting back where

13     they are.     You know, the county has identified

14     properties; it sounds like the city has too.                 But

15     there's more than that though, Your Honor.                 There is

16     what are we going to do to get the federal government

17     involved?     What are we going to do to get the city

18     government involved?

19                       THE COURT:      I'm not waiting for the

20     federal government.      I'm wondering why LAHSA's not

21     involved.     I'm wondering why both of you are using LAHSA

22     as a punching bag, quite frankly.             I'm wondering why the

23     state's not involved because your relationship is too

24     cozy.    We'll get the federal government involved; that's

25     why I'm out at the VA.       Right?       So if you really want

                                                                     Page 35

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 117 Filed 05/15/20 Page 36 of 63 Page ID
                                 #:1845

 1     this cleared up, then stand up because I'm tired of

 2     seeing this between the city and the county.               The state

 3     isn't even enjoined or joined through Caltrans.

 4                       We got LAHSA in the middle of it that has

 5     no political power.      They are feeding money through that

 6     was an age-old compromise trying to do their best job.

 7     That's really unfair to them.           And every time I talk to

 8     the city, say it was LAHSA; every time I talk to the

 9     county, it's LAHSA; every time I talk to the city, it's

10     the county; and every time I talk to the county, it's

11     the city.     You ought to hear the conversations going

12     back and forth.

13                       So where's the state?            Is LAHSA a part of

14     this lawsuit?     I don't know.        But Michele said the other

15     day, the players that we need are not at this table.

16     And so, you just deflected to get to the federal

17     government.     You give me the power and I'll set up some

18     encampments for you on federal ground.               Just call a

19     presser letting me do it.         I'm happy to do that and take

20     the criticism.     In fact, I love what the VA did because

21     even though it's Godawful they're opening a second

22     parking lot, because at least they got security in

23     there, food in there, counseling in there, I'm just

24     going to watch that like a hawk because we're going from

25     building 207 to 208 and 209.

                                                                   Page 36

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 117 Filed 05/15/20 Page 37 of 63 Page ID
                                 #:1846

 1                       And they better stay on track and build

 2     those buildings at a much more rapid pace and now they

 3     are.     I mean, they've gotten a kickstart in the last

 4     couple of weeks that you can't imagine.            So I'm not

 5     waiting for you to deflect to the federal government;

 6     this is your problem.

 7                       MR. YOUNG:      And it's not a question of

 8     deflection.     I think what we are lacking here is

 9     definition.     It's one thing for me to say we need

10     federal support, we need state support, but it's more

11     than that.

12                       THE COURT:      Then sue the state.

13                       MR. YOUNG:      Can I -- if I may, Your

14     Honor.     You know, the county obviously is providing and

15     is working toward providing additional stock, and we can

16     represent kind of where we're going to go.            And we're

17     obviously working very actively with intervenors and

18     plaintiffs to increase that.           You know, the city is, you

19     know, equally involved in those efforts.

20                       It's a question of when we're talking

21     about kind of, let's focus on federal support.            The

22     county, for example, with respect to -- and we've talked

23     about this a little bit before, but it's part of the

24     overall strategy.      What, for example, are we doing to

25     link up people who are homeless to federal services?

                                                                Page 37

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 117 Filed 05/15/20 Page 38 of 63 Page ID
                                 #:1847

 1                       THE COURT:      Sure.

 2                       MR. YOUNG:      And what do those plans look

 3     like and how do they improve?           Even in the context of

 4     this litigation, the county worked on strengthening its

 5     veteran peer network, which takes, you know, homeless

 6     people with experience who are veterans who are more

 7     likely to actually be receptive to outreach.                And, at

 8     least in the Skid Row area, find those linkages to

 9     transport people, move them to the VA, assist with

10     getting them --

11                       MS. MARTINEZ:        Well, whose job is that,

12     Brandon, to help the homeless population with

13     entitlements?     Is that the city's job, is it LAHSA's

14     job, is it the county's job, right?                Where do those

15     funds come from, right; can you tell me?

16                       MR. YOUNG:      It's all of our jobs.         I

17     think it's a false scenario to suggest it's one or the

18     other.

19                       THE COURT:      And we're not even taking the

20     first timid steps that breaks this inertia, to go out

21     and make an effort to say, you know what, that didn't

22     work, let's back up and do it right again.                We're not

23     even doing that.

24                       MS. MARTINEZ:        Carol has a comment,

25     Judge.

                                                                    Page 38

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 117 Filed 05/15/20 Page 39 of 63 Page ID
                                 #:1848

 1                       MS. SOBEL:      I appreciate everything the

 2     city and county is focusing on now.                But I can't let

 3     this conversation go on without saying you did decades

 4     of neglect.     All of you did decades of neglect.             And the

 5     reason why we have the biggest problem in the country is

 6     because we have something like a 17 percent vacancy rate

 7     on luxury units in areas and we have big buildings and

 8     we have 2 percent for people that we pat ourselves on

 9     the back, where we go up to, quote, "living wage."                   And

10     if you got paid that living wage and worked 35 hours a

11     week, you would be at the bottom of the affordable

12     housing scheme for L.A. County for one person.

13                       So I really think that Brandon, while I

14     appreciate what people are doing, I think it's really

15     important to recognize that we are in the situation we

16     are in today because of deliberate choices that the

17     county made, that the city made.             I can go through

18     conversations with current members of the Board of

19     Supervisors who would not take particular actions

20     because somebody else had their name on that project

21     (inaudible) used to be on.          You know, I've been through

22     this with Ed Edelman.       And I realize and I'm probably

23     older than everybody in this room except Judge Carter,

24     but... (laughter).

25                       THE COURT:      Let the record reflect

                                                                    Page 39

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 117 Filed 05/15/20 Page 40 of 63 Page ID
                                 #:1849

 1     there's hilarious laughter.

 2                       MS. SOBEL:      I just think that it's

 3     important to recognize what those two -- what life was

 4     in the past and what the current policies are that

 5     continue to foster gentrification in what were stable

 6     areas.    You know, one of the examples I would use is all

 7     the transit steps.      We build density, we do transit

 8     steps.    What we have succeeded in doing is destroying

 9     stable communities of color and making them white in

10     this -- and that's why those numbers are so high for

11     people of color; it's one of the contributing factors,

12     low wages and all of that.

13                       So I think you need to -- you need to,

14     you know, you need to think about that because the

15     answer always come back to where are people going to go,

16     where are people who are mentally ill going to go, where

17     are people who are just economically disadvantaged going

18     to go, and I don't see an honest discussion of that in

19     either the city or the county.            I see a goal towards

20     warehousing a large segment of the population that's

21     only going to increasingly become a larger segment.

22                       So I hope that -- and when we come up

23     with solutions here, whether it's the city, the county.

24     And, you know, Heidi's relatively new to this position;

25     it's not Heidi's fault.        But LAHSA has a long history of

                                                                Page 40

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 117 Filed 05/15/20 Page 41 of 63 Page ID
                                 #:1850

 1     having money and not -- never being corrupt.            I want to

 2     be really clear about that.          There's never been an

 3     allegation that LAHSA, you know, somebody stole the

 4     money, somebody misspent the money, but just keeping

 5     track of it.     And I know Heidi brought on more financial

 6     people; we need to figure out.            We need to get people

 7     stabilized immediately, and we need it in something that

 8     is supportive, recognizing that most people are just

 9     economically disadvantaged and more will be economically

10     disadvantaged.

11                       And then I said this the other day and

12     I'll say it again.      Cities in the county need to look at

13     their policies.     When you pass a development project,

14     what is the impact of that development project on making

15     people homeless?      It is not fair to say that you're

16     going to do a redevelopment on, like, an open grassy

17     area that's been historically a low income black

18     community, and then have people tell people you can come

19     back when the project is done.            You can't come back when

20     the project is done if your only income is social

21     security and it's $15,000 a year, whatever.

22                       So there needs to be a more wholistic

23     approach by both agencies.          That's more long term, but

24     it's also short term because if you read all of the

25     agendas, you see all the projects week by week that are

                                                                Page 41

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 117 Filed 05/15/20 Page 42 of 63 Page ID
                                 #:1851

 1     the development projects where people are being given a

 2     density bonus for nothing, for nothing, you know.               They

 3     get an extra 20 -- an extra 200 units if they build one

 4     unit of affordable housing.          And that's a little bit of

 5     an exaggeration, but not that much.

 6                       So I really do think that while I

 7     appreciate what you're saying, I really think that it's

 8     not rooted in historical reality.

 9                       THE COURT:      So here's what I'm

10     suggesting.     I expected today to get a number -- and,

11     Heidi, first of all, if there's been any discourtesy,

12     let me be the first to always apologize on the record.

13     Okay?    That's my responsibility.           You've done an

14     excellent job of presenting.

15                       My disappointment is that I don't want to

16     hear what you're going to do.           I want to know what

17     you've done.     And I want to know the timelines in the

18     future of what you're going to do, and I want to know

19     milestones.     I don't want to see a broad presentation

20     anymore about what did and didn't work.             It hasn't

21     worked, and it didn't work for you, Heidi, until the

22     COVID crisis came along.        And then the Mayor and the

23     Council finally had the leverage, quite frankly, you

24     know, to increase this to 3,000 spaces.             But I am deeply

25     disturbed about 1,000 people coming out of our

                                                                 Page 42

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 117 Filed 05/15/20 Page 43 of 63 Page ID
                                 #:1852

 1     recreational centers.       And I know Murray's called for

 2     that and Joe has called for that, et cetera.           I will

 3     keep that document in confidence, but let's just say I'm

 4     not very confident and I don't see how the Council could

 5     be very confident right now about what happens to these

 6     people.

 7                       I specifically stayed away because I

 8     represented to you from Operation Turn the Key.             But

 9     here I get a presentation by Heidi everything that you

10     asked me to keep off the table, so the Mayor and the

11     Board had leverage.      Listen to me, Marcus and Cristina,

12     this is important to you.         Everything you've asked me to

13     keep off the board, I did.          And now I'm getting a

14     presentation that causes me to respond right back when

15     I'm trying to empower the Mayor so he can deal with the

16     cities.    You're not talking to each other, and you

17     certainly didn't talk to Heidi because she walked right

18     into it.

19                       So now my questions are obvious: how long

20     are these leases; what are you going to do with these

21     people?    Are we going to take 2,000 more people who are

22     the most willing and able, plus 1,000 in our

23     recreational centers, and just put them back on the

24     street?    And by the way, most of them, a lot of them are

25     65 and older because you made a value choice about that.

                                                                Page 43

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 117 Filed 05/15/20 Page 44 of 63 Page ID
                                 #:1853

 1     I have no problem with those choices.                They're good

 2     choices.    And it wouldn't matter if they were; that

 3     belongs to the city and the county.

 4                       So I'm tired of hearing that it has to be

 5     a people-based approach solely, and I'm tiring of

 6     hearing it has to be a location-based approach.                This is

 7     location based and it is going to sweep this city in

 8     terms of these freeway underpasses.                And I will ask

 9     again, there is too cozy of a relationship between the

10     city and the state, in my opinion, and the state should

11     have been involved a long time ago with Caltrans, but I

12     leave that to you for the time being.

13                       Number two, I may be able to enjoin the

14     necessary party.      I'm just sitting and watching for a

15     moment, go research block.          If you don't have the

16     courage to do it, maybe the Court does.                Number two, do

17     I want to enjoin LAHSA?        Well, you're both using LAHSA

18     because of your age-old disputes between the county and

19     the city and then everybody points at LAHSA that has no

20     political power at all.        They've got the money and

21     they've got the wisdom and the ability out there, but

22     you haven't empowered them.

23                       So the briefing schedule is now vacated.

24     You have until Monday at 3:00.            Unless you have

25     something productive for the Court, I will issue this

                                                                    Page 44

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 117 Filed 05/15/20 Page 45 of 63 Page ID
                                 #:1854

 1     TRO.     I will do that sua sponte, and from now on, you

 2     take it to the Circuit.         Understood?        Am I clear about

 3     that?

 4                        MR. UMHOFER:      Your Honor, you are --

 5                        THE COURT:     No.     Am I clear about that?

 6     Let me start here.      Am I clear or am I miscommunicating

 7     in some way?      You have until Monday at 3:00; that means

 8     you work this weekend.       I'm here until 10:00 or 11:00

 9     tonight with -- by the way, thank you.               On the record, I

10     think all persons involved showed the Court that you

11     genuinely care when you're working until 10:00 at night.

12     Am I clear with you, Matt?

13                        MR. UMHOFER:      Yes, sir.

14                        MS. MYERS:     Yes, Your Honor.

15                        THE COURT:     3:00, that's Monday, that's

16     it.     Clear?   Now, Marcus, you, Cristina.

17                        MR. MARCUS:      Two points, Your Honor.

18     First, you made a comment earlier that the city doesn't

19     have a plan and is going to turn the rec center

20     occupants back to the street.           That is not true.      We

21     submitted that plan to you confidentially, but we do

22     have a plan.      You may disagree with it, you may not.

23                        THE COURT:     My apologies.        I may just --

24                        MR. MARCUS:      Oh, you do have the plan.

25                        THE COURT:     Yeah.      I may have misspoken.

                                                                   Page 45

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 117 Filed 05/15/20 Page 46 of 63 Page ID
                                 #:1855

 1     The city has a plan.

 2                       MR. MARCUS:       And second, with respect to

 3     --

 4                       THE COURT:      But Operation Turn Key, you

 5     walked right in on me today unexpectedly, so...

 6                       MR. MARCUS:       Understood.    And with --

 7                       THE COURT:      There, I don't want to say

 8     it, but maybe we don't have all that money.            Let's leave

 9     that alone.

10                       MR. MARCUS:       And with respect to any

11     order that the Court intends to issue.

12                       THE COURT:      I don't intend; I'm going to

13     do it.

14                       MR. MARCUS:       The city requests the

15     opportunity to brief that order before it is issued.

16                       THE COURT:      You have 24 hours.     We're

17     done now.     Because now, this order is going to issue,

18     you're really writing for the Ninth Circuit.            So if

19     you're opposed to that, you get that brief in, but I

20     want it by Saturday.      I'm working 24 hours a day because

21     this order will issue and then you can take it up to the

22     Ninth Circuit, because what your brief is not going to

23     do is dissuade me from doing this.

24                       I was hoping that that brief would show

25     the Court how to do it better or more humanely or time

                                                                Page 46

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 117 Filed 05/15/20 Page 47 of 63 Page ID
                                 #:1856

 1     constraints.     All right.     Okay, anything else.         Okay.

 2     Briefing by 5:00 on Saturday.           We're working all weekend

 3     and so are you.     Order will issue at 3:00 on Monday.

 4     Anything further?      If you need another meeting with me,

 5     you can come together as a group and you have a timeline

 6     humanely to implement this, I'm listening.               Nobody

 7     should get hurt by this; this shouldn't be forced.                  You

 8     should be creating something better.               If not, if you

 9     leave it to me, then... that's your choice.               Okay?     Did

10     you have anything further?

11                       COURT REPORTER:         The time is 11:28 a.m.

12     You're off the record.

13                       (Whereupon, at 11:28 AM, the proceeding

14                       was concluded.)

15

16

17

18

19

20

21

22

23

24

25

                                                                   Page 47

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 117 Filed 05/15/20 Page 48 of 63 Page ID
                                 #:1857

 1                      CERTIFICATE OF NOTARY PUBLIC

 2                 I, AUSTIN CHE, the officer before whom the

 3     foregoing proceedings were taken, do hereby certify that

 4     any witness(es) in the foregoing proceedings, prior to

 5     testifying, were duly sworn; that the proceedings were

 6     recorded by me and thereafter reduced to typewriting by

 7     a qualified transcriptionist; that said digital audio

 8     recording of said proceedings are a true and accurate

 9     record to the best of my knowledge, skills, and ability;

10     that I am neither counsel for, related to, nor employed

11     by any of the parties to the action in which this was

12     taken; and, further, that I am not a relative or

13     employee of any counsel or attorney employed by the

14     parties hereto, nor financially or otherwise interested

15     in the outcome of this action.

16

17

18

19                     <%17500,Signature%>

20                     AUSTIN CHE

21                     Notary Public in and for the

22                     STATE OF CALIFORNIA

23

24

25

                                                                Page 48

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 117 Filed 05/15/20 Page 49 of 63 Page ID
                                 #:1858

 1                       CERTIFICATE OF TRANSCRIBER

 2                 I, SONYA LEDANSKI HYDE, do hereby certify that

 3     this transcript was prepared from the digital audio

 4     recording of the foregoing proceeding, that said

 5     transcript is a true and accurate record of the

 6     proceedings to the best of my knowledge, skills, and

 7     ability; that I am neither counsel for, related to, nor

 8     employed by any of the parties to the action in which

 9     this was taken; and, further, that I am not a relative

10     or employee of any counsel or attorney employed by the

11     parties hereto, nor financially or otherwise interested

12     in the outcome of this action.

13

14

15

16

17

18

19

20                         <%12151,Signature%>

21                         SONYA LEDANSKI HYDE

22

23

24

25

                                                                Page 49

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 117 Filed 05/15/20 Page 50 of 63 Page ID
                                 #:1859
  [& - apologize]

            &           213 2:9,17                     9            advisory 4:25
   & 2:5,20             24 46:16,20           90012 2:15            advocate's 14:6
                        25 18:18              90017 1:16 2:7          17:10
            0
                        2500 9:19             90064 2:22            advocates 14:15
   02291 1:7            26 9:18                                     affect 30:19
                                              91 21:17
            1           2600 9:19             978-4681 2:17         affordable 39:11
   1 13:25                       3                                    42:4
                                                       a
   1,000 42:25 43:22                                                afraid 26:17 27:7
                        3,000 5:11 17:17      a.m. 1:12 13:25
   10 16:12 21:17                                                   african 10:24
                          17:18 42:24           47:11
   100 16:13                                                        age 36:6 44:18
                        310 2:24              abiding 32:13
   10:00 4:2 45:8,11                                                agencies 41:23
                        312-4181 2:24         ability 44:21 48:9
   10:12 1:12                                                       agendas 41:25
                        33 10:21                49:7
   10:29 13:25                                                      ago 17:1,9 44:11
                        35 39:10              able 6:23 9:2 16:8
   11355 2:21                                                       agree 13:20 17:11
                        350 5:14                20:10 43:22 44:13
   11:28 47:11,13                                                     17:13 18:24 24:24
                        3:00 44:24 45:7,15    absolutely 16:21
   12 9:11,11                                                         26:10 33:25
                          47:3                  26:3 33:14 34:8
   120 30:10                                                        agreed 20:15
                                 4            abuse 30:15             25:14 27:19
   12151 49:20
                        4115473 1:25          accomplish 16:1       agreement 22:7
   12:00 12:4
                        42 10:22 11:1,3,5     accomplished 15:6     ahead 31:19 33:5
   12th 1:15
                                 5              32:20               ailments 31:3
   15 1:11
                                              accurate 48:8 49:5    al 1:4
   15,000 41:21         5 21:17
                                              ackley 3:14           alcohol 29:23
   16th 16:9            50 26:12 34:20
                                              act 23:2              allegation 41:3
   17 39:6              5:00 47:2
                                              acting 19:7           alliance 1:4
   17500 48:19                   6            action 16:15 48:11    ambassador 12:3
   1800 29:14
                        6,000 5:8               48:15 49:8,12       american 10:24
   19 8:19
                        60 21:17              actions 39:19         amount 16:19
            2           605 21:17             actively 37:17        andre 3:7
   2 9:7 39:8           617 2:6               activity 14:8 16:15   angeles 1:7,14,16
   2,000 5:11 43:21     65 8:22 30:23 31:3    actual 30:11            2:7,13,15,22 4:8
   20 1:7 17:15 24:23     43:25               acutely 10:20           6:2 21:14
     42:3                        7            additional 6:16       answer 23:23
   200 2:6,14 5:14                              30:21 37:15           29:11 40:15
                        7,000 5:8
     15:25 42:3                               additionally 6:23     answers 28:2
                        700 2:14
   2000 9:20,21                               address 8:17          anybody 23:5
                        710 21:17
   2020 1:11 25:12,12                         addressed 10:2        anymore 42:20
                        7th 2:6
   205-6520 2:9                               addressing 11:8       apologies 45:23
   207 36:25                     8
                                              adhering 11:15        apologize 14:22
   208 36:25            8,000 32:23           advantage 32:17         42:12
   209 36:25            811 1:15


                                                                                 Page 1
                                 Veritext Legal Solutions
                                      866 299-5127
Case 2:20-cv-02291-DOC-KES Document 117 Filed 05/15/20 Page 51 of 63 Page ID
                                 #:1860
  [apparently - certainly]

   apparently 14:6,6               b           black 3:18 10:23      california 1:2
     14:16,19,20 18:21   baby 17:18              10:24 41:17           48:22
     33:1                back 4:10 8:7         block 44:15           call 4:17 12:4
   apply 26:15             10:13 11:16,18      blunt 35:6              13:22 25:8 27:25
   appreciate 39:1,14      14:4 30:10 33:12    bluntly 17:15           33:9 36:18
     42:7                  34:8 35:3,12        blvd 1:15 2:21        called 6:3 43:1,2
   appreciated 18:8        36:12 38:22 39:9    board 4:25 22:11      calling 27:21
   approach 4:17           40:15 41:19,19        30:9 31:14 39:18    caltrans 36:3
     31:18 32:22 41:23     43:14,23 45:20        43:11,13              44:11
     44:5,6              bag 35:22             bonus 42:2            camp 28:24
   approached 15:3       banger 32:17          bottom 39:11          camping 28:19
   approximations        barbara 23:3          brandon 2:19 3:5      cantley 3:20 4:23
     5:7                 bargaining 10:1         33:5 38:12 39:13    capability 17:3
   area 6:18 28:17       based 4:9,17 5:9      breaks 38:20            20:25
     31:7 38:8 41:17       5:12 6:1 11:7       bridges 5:6           care 16:14,14
   areas 5:9 39:7          22:18,19,19 30:13   brief 4:22 18:17        18:24 32:21 45:11
     40:6                  31:18 33:11 44:5      46:15,19,22,24      careful 10:11
   argued 30:25            44:6,7              briefing 17:23        carol 3:13 12:9
   arguing 15:2          basis 31:10             18:17 19:6 44:23      38:24
   arguments 15:5        bdyoung 2:23            47:2                carter 1:13 11:20
   arrest 34:7           becoming 6:20         briefly 5:1             39:23
   artery 8:15           behalf 2:11 20:11     bring 24:21 26:18     case 1:6
   asked 43:10,12        belief 14:7 34:3        26:21               causalities 30:1
   asking 16:16          believe 31:12         bringing 11:9         cause 8:12
   assembled 13:12       belongs 44:3            26:20               causes 29:21 30:14
   assessment 29:14      best 22:21 32:15      broad 42:19             43:14
   assist 38:9             36:6 48:9 49:6      brooke 3:9            cdc 8:21,24 22:2
   attorney 2:3 48:13    better 7:15 15:18     brought 41:5            28:4
     49:10                 15:23 16:1,12,13    bryan 18:22           center 16:24 26:12
   attract 23:9            17:8 19:14 24:4     build 6:7 23:8 37:1     26:19 45:19
   audio 48:7 49:3         25:22 26:6,20         40:7 42:3           centers 10:2 25:3
   austin 1:24 48:2        32:1 37:1 46:25     building 23:8           26:13,25 27:17
     48:20                 47:8                  36:25                 32:12 35:1 43:1
   authority 1:14 4:8    big 32:22 39:7        buildings 37:2          43:23
     18:18,19            biggest 39:5            39:7                central 1:2
   available 12:7,20     bipolar 26:11         bullet 14:24 22:13    centric 33:11
     19:17                 28:23               byron 3:17            ceo 29:19
   average 34:2          birotte 3:7 7:13               c            certain 7:20 30:18
   avoid 9:23            bit 4:15 5:25 17:21                         certainly 34:9
                                               c 2:1 4:1
   aware 4:21 9:14         25:22 26:20 37:23                           43:17
                                               ca 1:16 2:7,15,22
     10:20                 42:4

                                                                                 Page 2
                                  Veritext Legal Solutions
                                       866 299-5127
Case 2:20-cv-02291-DOC-KES Document 117 Filed 05/15/20 Page 52 of 63 Page ID
                                 #:1861
  [certainty - court]

   certainty 30:18          19:2,4 41:2 45:2,5   concluded 47:14      correctly 30:12
   certificate 48:1         45:6,12,16           condition 31:23      corrupt 41:1
     49:1                 cleared 31:20 36:1     conditions 8:23      cost 16:21,23,25
   certify 48:3 49:2      clearing 7:12          conduct 21:16          17:1,2,2
   cesspools 27:1         clears 7:16            conducted 29:13      council 10:10
   cetera 13:13,17        close 9:19             confidence 43:3        27:22 42:23 43:4
     15:2 43:2            cohesive 15:1          confident 43:4,5     counsel 48:10,13
   chair 4:24             color 40:9,11          confidential 16:20     49:7,10
   change 22:24           combining 34:14        confidentially       counseling 36:23
     32:24                come 4:10 6:21           45:21              count 5:13 10:21
   changing 10:3            8:20 14:23 19:7      conflict 12:18       country 39:5
   chase 26:14              19:13 24:14 25:13    congregate 9:4       county 5:10,11
   chavez 3:15              26:11 28:24 30:10    consequence 7:9        8:10 9:25 20:11
   che 1:24 48:2,20         31:19,24,25 32:11    consequences 6:16      20:21 24:12 29:13
   check 4:6 17:5           34:21 38:15 40:15    considerations         34:16 35:13 36:2
   chew 26:8                40:22 41:18,19         26:7 27:25           36:9,10,10 37:14
   choice 15:25 16:3        47:5                 consistently 15:20     37:22 38:4 39:2
     23:11 28:16 31:2     coming 42:25           constraints 47:1       39:12,17 40:19,23
     31:4 43:25 47:9      comment 38:24          constructed 6:8        41:12 44:3,18
   choices 27:9 39:16       45:18                context 4:19 38:3    county's 30:22
     44:1,2               common 17:4            continue 10:17         38:14
   chou 3:16              communities 22:5         12:5 13:21,22      countywide 5:8
   christina 3:10           40:9                   40:5               couple 9:16 11:4
   circuit 17:24          community 6:9,18       contract 8:24          27:9,25 34:22
     18:19 35:5 45:2        34:11 41:18          contributing           37:4
     46:18,22             complete 22:7            40:11              courage 44:16
   cite 34:6              compliant 8:21         conversation 4:9     course 6:4,13 8:9
   cities 41:12 43:16     complicated 28:12        8:7 19:10 27:18      8:19
   city 1:7 2:13 10:1     component 23:24          28:14 35:6 39:3    court 1:1 4:2 5:15
     16:19,25 17:12,18    comprehensive          conversations          5:18,22 7:3 8:3,6
     22:23 27:14 29:6       24:25 27:3 32:9        36:11 39:18          8:9 9:7,10,14,22
     31:1 34:16 35:14     compromise 36:6        conveyed 14:7          10:17,22 11:1,6,16
     35:17 36:2,8,9,11    conceptualize          cooperate 10:9         11:23 12:12,22
     37:18 39:2,17          20:11 25:25          cooperation 32:25      13:4,24 14:3,7,10
     40:19,23 44:3,7,10   concern 14:5             34:17                14:21 15:2,9,20
     44:19 45:18 46:1       32:19                copies 5:2,21          16:5,16 18:5,15,24
     46:14                concerned 8:9          copy 5:2               19:2,4,6,13 20:1,3
   city's 38:13             31:4                 coronary 8:15          20:8,15,17 21:4,8
   claiming 13:6,7        concerns 16:8          coroner 29:19          21:18 22:6,6,11,17
   clear 6:24 7:14        concerted 34:14        correct 18:20          24:1,8,19 25:14,18
     18:21,21,22,25                                                     26:3,10 27:7,19

                                                                                   Page 3
                                    Veritext Legal Solutions
                                         866 299-5127
Case 2:20-cv-02291-DOC-KES Document 117 Filed 05/15/20 Page 53 of 63 Page ID
                                 #:1862
  [court - elizabeth]

     28:10,14 29:15       date 1:11            dhs 13:17             dope 32:17
     30:6,6,7,24 31:17    david 1:13           different 10:8        dr 24:1,10
     32:8 33:14,21,24     day 36:15 41:11        33:13               draw 6:2,20 7:25
     34:2,7 35:10,19        46:20              difficult 17:20       driven 12:14,24
     37:12 38:1,19        days 21:15 30:10       31:2                  18:14 33:23 34:1
     39:25 42:9 44:16     deal 25:20 35:5      digital 48:7 49:3       34:24
     44:25 45:5,10,15       43:15              direct 24:15          drivers 8:15
     45:23,25 46:4,7,11   death 8:13 31:4      disadvantaged         driving 22:7
     46:12,16,25 47:11    deaths 8:10 29:24      40:17 41:9,10       drug 29:23
   courteous 11:19          29:25 30:15        disagree 45:22        duality 32:20
   courts 34:11           decades 17:9 39:3    disappointed          duly 48:5
   covid 4:19 8:11,19       39:4                 23:14               duration 10:6
     12:24 13:2,4,5       decisions 28:5       disappointment        dusseault 3:19
     14:11 15:22 17:16      30:4,18              42:15               duty 32:1
     19:11 23:2,17        deeply 42:24         disburse 25:6         dwelling 5:9
     27:22 28:5 29:11     defendants 1:8       disclose 16:20        dynamic 10:3
     29:12 34:25 42:22      2:11               discourtesy 42:11              e
   covid's 28:20          definitely 25:11     discriminatory
                                                                     e 2:1,1 4:1,1
   cozy 35:24 44:9        definition 28:13       31:1
                                                                     earlier 45:18
   create 7:1 32:1,3,4      37:9               discuss 20:10
                                                                     early 22:5
   created 6:16 17:9      definitions 5:9      discussion 4:14
                                                                     easier 29:11
   creating 47:8          deflect 37:5           9:24 10:4 11:17
                                                                     easiest 28:6,7
   creative 31:15         deflected 36:16        11:18 13:9,20
                                                                     easy 7:21
   crisis 9:5 12:24       deflection 37:8        16:5 17:23 18:7
                                                                     economically
     13:2,4,5 14:11       deliberate 39:16       22:8 40:18
                                                                       40:17 41:9,9
     15:22 17:16 19:11    demanding 14:8       disease 8:15 29:24
                                                                     ed 39:22
     23:3 42:22           dense 6:6            disparities 11:9
                                                                     edelman 39:22
   cristina 43:11         density 40:7 42:2    disputes 44:18
                                                                     effort 6:3 7:10
     45:16                department 20:21     disrupting 9:6
                                                                       17:17 21:13,22
   criticism 36:20          29:17,18           dissuade 46:23
                                                                       34:14,24 38:21
   cross 21:14            departments 30:9     distancing 9:13
                                                                     efforts 4:20 22:4
   crying 12:25           depending 19:7         23:4
                                                                       37:19
   current 39:18 40:4     deployed 6:1         district 1:1,2
                                                                     egress 27:11
   cv 1:7                   20:22              disturbed 42:25
                                                                     eight 14:24 22:12
             d            designed 13:8        division 1:2
                                                                     either 40:19
                          desirability 7:24    doc 1:7
   d 2:19 4:1                                                        element 21:13
                          desirable 7:20       document 43:3
   da 24:6                                                             25:9 35:8
                          destroying 40:8      doing 8:16 14:23
   data 4:18 12:14                                                   elements 21:11
                          development            21:9 26:17 27:14
     18:14 22:1 26:4                                                 elizabeth 2:4 3:4
                            41:13,14 42:1        37:24 38:23 39:14
     34:1                                                              3:16
                                                 40:8 46:23

                                                                                  Page 4
                                  Veritext Legal Solutions
                                       866 299-5127
Case 2:20-cv-02291-DOC-KES Document 117 Filed 05/15/20 Page 54 of 63 Page ID
                                 #:1863
  [employed - give]

   employed 48:10         everybody's 26:17     figured 13:15          forth 30:16 36:12
     48:13 49:8,10        everything's 14:17    fill 7:17              forward 20:5
   employee 48:13         exactly 11:1 19:12    finally 17:21 42:23      23:14
     49:10                exaggeration 42:5     financial 41:5         foster 40:5
   empower 43:15          example 6:2 37:22     financially 48:14      found 8:14
   empowered 44:22          37:24                  49:11               four 21:15,21
   encampment 6:3,5       examples 40:6         find 22:2 28:2         frame 25:9
     6:6,8,10,12,24 7:1   excellent 42:14          30:13,21 31:23      framework 20:12
     7:12,14              excluded 11:25           38:8                  25:10
   encampments 9:1        excuse 8:4            finding 28:9           frankly 17:15
     9:3,4 27:2 32:5      excuses 19:18         fine 26:21,22            19:24 20:9 23:15
     36:18                existent 24:24        finish 33:8 35:7         30:5 31:16 35:22
   endanger 14:11         expected 10:9         finite 24:16             42:23
   ended 6:20               19:19 42:10         first 4:10 6:17        freeway 15:24
   enforcement            expense 32:14            14:21 18:8 20:13      16:10 23:12,13
     20:25 34:9           experience 4:24          21:11 25:4 34:3       27:11 29:5 44:8
   enjoin 44:13,17          7:13 38:6              38:20 42:11,12      freeways 21:3,14
   enjoined 36:3          experiencing 8:13        45:18                 22:23 30:5 31:20
   entire 6:11              29:16               fit 17:7               friday 1:11
   entirely 30:12         extended 10:12        five 21:15 24:10       frighten 32:23
   entitlements 38:13     extra 42:3,3          fixing 23:25           funding 10:13
   environmental                    f           floor 1:15             funds 38:15
     19:19                                      flows 25:7             funnel 25:3
                          fact 36:20
   equally 11:12                                focus 28:17 37:21      further 47:4,10
                          factored 27:15
     37:19                                      focused 21:13,25         48:12 49:9
                          factors 40:11
   equity 4:23 10:19                            focusing 33:12         future 18:12 42:18
                          fair 41:15
     11:9                                          39:2                          g
                          falls 28:12
   es 48:4                                      folks 6:9,24 7:6,7
                          false 38:17                                  g 4:1
   especially 27:21                                8:13 9:2,21 21:24
                          far 12:23 22:24                              gabriel 21:15
   esquire 2:4,12,19                               22:22 26:12,18,24
                            26:20                                      gang 32:17
   essentially 6:11,25                             28:5,23 31:23
                          fault 33:2 40:25                             gap 23:22
   establishment                                following 22:15
                          fearful 32:4,5                               generally 7:17
     16:1                                       food 17:2 36:23
                          feasible 15:11                               generous 22:23
   estimate 5:11                                force 26:18 27:4
                          federal 35:16,20                             gentrification 40:5
   estimating 4:12                              forced 23:7 31:25
                            35:24 36:16,18                             genuinely 45:11
   estimations 5:5                                 47:7
                            37:5,10,21,25                              getting 12:8 14:25
   et 1:4 13:13,17                              foregoing 48:3,4
                          feeding 36:5                                   17:2 21:20 26:5
     15:1 43:2                                     49:4
                          feet 9:11                                      27:4 38:10 43:13
   eventually 26:24                             forever 25:19 32:6
                          fema 12:25 27:21                             give 4:10 10:6 12:4
   everybody 20:10                              forgot 22:14
                          figure 41:6                                    13:10 15:11 18:6
     39:23 44:19
                                                                         32:15 36:17

                                                                                   Page 5
                                   Veritext Legal Solutions
                                        866 299-5127
Case 2:20-cv-02291-DOC-KES Document 117 Filed 05/15/20 Page 55 of 63 Page ID
                                 #:1864
  [given - idea]

   given 20:18 23:10        37:5                   44:6                honorable 1:13
     29:8 42:1            grassy 41:16           hears 15:20           hope 15:14 16:1
   giving 4:22 19:23      great 5:24 31:11       heart 29:24             26:19 40:22
     24:9                   32:14                heidi 3:11 4:7 5:18   hoped 10:6,14
   go 6:10 8:1,6 22:4     ground 36:18             18:8 29:22 41:5       13:14,16 34:13,15
     23:7,9 24:12 33:3    group 47:5               42:11,21 43:9,17      34:16
     33:5 37:16 38:20     guidance 8:22          heidi's 40:24,25      hopefully 26:16
     39:3,9,17 40:15,16     22:2 28:4            help 9:16 19:25       hoping 9:23 19:13
     40:18 44:15          guide 30:3,6,7,17        26:15,16 30:3         22:9 46:24
   goal 24:24 25:16       guidelines 8:25          38:12               host 20:21 21:1,16
     40:19                  9:1,8                helpful 12:11         hotel 12:3
   goals 11:8,10          guides 33:18           helping 20:5          hotels 9:19 14:16
   godawful 36:21         gum 26:8               herding 19:11         hours 18:4 34:21
   goes 33:15                      h             hereto 48:14 49:11      39:10 46:16,20
   going 4:3 5:1,15                              hey 8:1               housed 6:21
                          hallway 13:23
     5:22 6:19 7:16 9:3                          high 11:1 29:21       housing 6:7,11,14
                          hand 30:25 31:1
     10:5 12:7 13:19                               40:10                 6:15,20,24 7:2,11
                            31:22
     13:20,21 15:4,25                            highest 10:22 31:3      8:2 14:13,16
                          hands 13:15
     17:19,20,22 18:7                            highly 6:6 21:25        17:11 24:9,22
                          happen 31:13
     18:12 19:8,13                                 28:4,13               25:12,15,20 26:22
                          happened 9:17
     22:22 23:6,10,12                            hilarious 40:1          39:12 42:4
                          happens 15:14
     23:16,19 25:13,18                           historical 11:13      huge 9:13
                            43:5
     25:21 26:18,24,25                             42:8                human 1:4
                          happy 36:19
     27:1,2,4,8 28:19                            historically 41:17    humane 14:23
                          hard 5:2,21
     28:20,20 29:6,22                            history 40:25         humanely 19:24
                          harming 23:5
     30:10 31:7,13,13                            hit 9:20                28:24 29:2 46:25
                          hawk 27:1 32:8
     31:20 32:3,3,8                              hold 21:5 30:24         47:6
                            36:24
     33:11 34:14 35:2                            home 6:3              humanity 18:1
                          hazard 19:19
     35:5,16,17 36:11                            homeless 1:14         humble 34:3
                          hazardous 16:10
     36:24,24 37:16                                5:13 15:18,24       hundred 26:10
                          health 15:1,9,11
     40:15,16,17,21                                20:23 29:22 32:18     34:20
                            23:24 24:4,11
     41:16 42:16,18                                34:2,10 37:25       hurt 47:7
                            29:4,17,18,18 31:5
     43:20,21 44:7                                 38:5,12 41:15       hyde 49:2,21
                            33:18
     45:19 46:12,17,22                           homelessness 8:14     hygiene 15:20
                          hear 13:3,5,6
   good 12:12 24:7                                 8:25 29:17,19       hypothermia 17:5
                            19:19 21:5,6,8
     26:19 33:21,24                              hondo 21:15           hypothetically
                            23:15 34:13,15,16
     34:8,9,10,10,11                             honest 40:18            23:1
                            36:11 42:16
     44:1                                        honor 12:10,16                  i
                          heard 23:15
   gotten 37:3                                     20:7 25:24 35:15
                          hearing 1:10                                 idea 24:11,22 30:8
   government 35:16                                37:14 45:4,14,17
                            12:22,23 14:15,17                            30:12 34:19
     35:18,20,24 36:17
                            22:20 31:18 44:4

                                                                                    Page 6
                                    Veritext Legal Solutions
                                         866 299-5127
Case 2:20-cv-02291-DOC-KES Document 117 Filed 05/15/20 Page 56 of 63 Page ID
                                 #:1865
  [identified - leg]

   identified 28:23      inertia 18:20          john's 28:17                     l
     29:25 35:13            38:20               joined 13:14 36:3     l.a. 5:11 12:17
   identify 4:5 21:23    influence 12:2         joining 4:8              39:12
     25:5,11 29:20       information 18:9       jr 3:7                la 1:4
   identifying 35:12        21:20               judge 11:20 22:14     lacity.org 2:16
   imaginable 14:18      initially 27:4           38:25 39:23         lack 7:15
   imagine 37:4          initiative 29:19       jump 5:4              lacking 37:8
   immediate 14:8        injunctive 17:22                 k           lahsa 4:25 11:7
   immediately 15:14     injustice 11:13                                 13:12 19:18 21:1
                                                keep 28:24 29:1
     17:19 24:20 26:22   input 19:22,23                                  22:1 29:19 35:21
                                                  43:3,10,13
     27:16 41:7          intend 46:12                                    36:4,8,9,13 40:25
                                                keeping 41:4
   impact 41:14          intended 14:11                                  41:3 44:17,17,19
                                                kes 1:7
   impediments              26:5                                      lahsa's 35:20
                                                key 4:20 9:17,25
     12:23               intends 46:11                                   38:13
                                                  30:20 43:8 46:4
   implement 20:5        intention 19:9                               landes 2:5
                                                kickstart 37:3
     30:3 47:6           interested 48:14                             language 22:3
                                                kid 19:15
   implementation           49:11                                     lapd 20:24
                                                kind 4:4 11:10
     18:16               interrupt 28:15                              larae 3:20 4:23
                                                  20:25 21:22 28:12
   important 21:12       intervenors 37:17                               11:21
                                                  30:1,2,3,10 32:9
     39:15 40:3 43:12    interventions 8:17                           large 6:5 40:20
                                                  34:14 37:16,21
   impossible 15:4       involuntarily                                larger 40:21
                                                know 4:11,20 5:13
     17:20                  26:11                                     lastly 4:22
                                                  6:18 9:15,15
   impressed 27:20       involved 15:12                               latching 25:24
                                                  10:16,19 18:10,11
     27:22                  32:7 35:17,18,21                          latitude 10:7
                                                  19:16,17 21:23
   improve 38:3             35:23,24 37:19                            laughter 39:24
                                                  22:1,14 23:4,23
   inaccurate 11:2          44:11 45:10                                  40:1
                                                  24:2,15,17 25:10
   inaudible 39:21       issue 26:1,1 27:24                           lauren 3:18
                                                  25:12,21,23 26:13
   incarcerate 34:5         28:23 44:25 46:11                         law 20:25 32:12
                                                  26:18 27:11,14
   includes 24:5            46:17,21 47:3                                34:9
                                                  28:1,1,2,3,3,8,19
   including 16:8        issued 29:13 46:15                           lawsuit 36:14
                                                  29:2,23 30:11,18
   income 41:17,20       issues 31:6                                  leading 8:12
                                                  31:9 32:13 35:13
   inconveniencing       it'll 16:12                                  learned 4:16 5:25
                                                  36:14 37:14,18,19
     16:4                           j                                 lease 10:12
                                                  38:5,21 39:21
   increase 37:18                                                     leases 10:5 43:20
                         jenny 3:15               40:6,14,24 41:3,5
     42:24                                                            leave 23:18 29:6
                         job 1:25 36:6            42:2,16,17,18,24
   increasing 27:16                                                      44:12 46:8 47:9
                            38:11,13,14,14        43:1
     35:11                                                            led 29:17
                            42:14               knowledge 48:9
   increasingly 40:21                                                 ledanski 49:2,21
                         jobs 38:16               49:6
   individual 9:3                                                     left 9:5,24
                         joe 43:2
   individuals 11:11                                                  leg 33:9
                         john 17:3 26:12


                                                                                    Page 7
                                   Veritext Legal Solutions
                                        866 299-5127
Case 2:20-cv-02291-DOC-KES Document 117 Filed 05/15/20 Page 57 of 63 Page ID
                                 #:1866
  [lens - necessary]

   lens 11:9               looking 8:11 29:20      38:11,24            miscommunicati...
   lessons 4:16 5:25         32:25                matt 3:12 45:12        45:6
   letting 36:19           looks 24:18,19         matter 44:2          misguided 14:21
   level 7:1                 27:18                mayor 10:7,9         misspent 41:4
   leverage 10:1           loose 35:2              27:20 42:22 43:10   misspoken 45:25
      42:23 43:11          loosely 22:3            43:15               mitchell 2:4,8 3:4
   life 16:3,5 23:12       los 1:7,14,16 2:7      mayor's 12:25        moment 9:23 14:4
      40:3                   2:13,15,22 4:7 6:2   mclain 3:17 18:23      28:15 44:15
   lights 24:20              21:14                 19:1                monday 44:24
   limited 31:10           lose 8:18              mean 5:13 19:16        45:7,15 47:3
   link 37:25              lot 11:3 16:12          28:22 37:3          money 32:15
   linkages 38:8             24:20 25:25 32:4     meaning 8:22           34:12,17 36:5
   listen 31:17 43:11        36:22 43:24          meaningful 20:4        41:1,4,4 44:20
   listening 14:19         lots 14:18 15:15,16    meaningless 18:13      46:8
      31:17 47:6             15:17 16:18 19:15    means 45:7           moore 16:23
   literally 28:18           24:5 25:1 34:15      media 3:16 13:25     mortality 29:20,21
      34:25                love 36:20             medical 8:23 17:5    motel 10:12 15:13
   litigation 38:4         low 40:12 41:17         21:2,12 28:18         16:13
   little 4:15 5:25        luxury 39:7            meeting 12:19        move 6:24,25
      17:21 25:22 26:20             m              13:9 47:4             14:12 15:25 16:2
      28:11 37:23 42:4                            members 39:18          16:5 23:10 27:8
                           magnificent 17:16
   lived 4:24                                     mental 15:1,9          27:10 28:20 38:9
                           main 2:14 29:21
   lives 8:18 25:21                                23:24 24:4,11       movement 17:14
                             30:1,13
   living 4:13 6:10                                29:18               moving 7:10 9:3
                           making 40:9 41:14
      22:22 39:9,10                               mentally 40:16         16:3 19:10 27:3,7
                           manatt 2:20
   llp 2:5,20                                     mere 9:18              31:6
                           manatt.com 2:23
   located 16:17                                  message 18:21        multidisciplinary
                           manner 29:3
   location 1:14 4:17                              34:4                  20:22
                           maple 16:9
      6:1 7:9,23 12:8,18                          michele 3:3 8:3      multiple 33:12
                           marcus 2:12 3:6
      12:21 15:3 22:18                             36:14               murray's 43:1
                             19:5 43:11 45:16
      22:19 24:13 31:6                            microphone 4:6       myers 3:8 12:16
                             45:17,24 46:2,6,10
      31:18 33:11 44:6                            middle 36:4            13:3 45:14
                             46:14
      44:7                                        mike 16:23                     n
                           mark 9:20 21:19
   locations 7:20,22                              milestones 42:19
                           marks 13:24                                 n 2:1,14 4:1
      19:17                                       miller 3:10
                           marston 3:11 4:7                            name 39:20
   long 10:4,13 16:7                              minimum 20:13
                             4:7 5:17,20,24 7:5                        naturally 7:6
      40:25 41:23 43:19                            25:11
                             7:19 8:5,8 9:9,12                         nature 7:15
      44:11                                       minute 5:15 7:3
                             9:15 10:16,18,24                          near 6:7 21:3
   longer 17:21                                    17:13
                             11:4,7,20,24                              necessarily 26:5
   look 8:20 28:16                                miscommunicated
                           martinez 3:3 8:4                            necessary 44:14
      38:2 41:12                                   33:2
                             12:9 18:4 33:5

                                                                                   Page 8
                                     Veritext Legal Solutions
                                          866 299-5127
Case 2:20-cv-02291-DOC-KES Document 117 Filed 05/15/20 Page 58 of 63 Page ID
                                 #:1867
  [need - permanent]

   need 8:23 11:14       numbers 5:7 12:7      opportunity 31:21       24:20 25:1 32:4
     14:10 17:16 18:10     16:17 40:10           46:15                 34:15 36:22
     18:11 22:4 25:5               o           opposed 33:16         part 4:23 9:13
     25:10,10 26:8,8                             46:19                 14:6,8 21:22
                         o 1:13 4:1
     27:17 28:2 30:4                           options 6:14            36:13 37:23
                         obstacles 13:7
     34:4 36:15 37:9                           order 9:24 10:14      particular 5:12
                         obvious 10:4,12
     37:10 40:13,13,14                           32:23 46:11,15,17     7:19 8:10 39:19
                           43:19
     41:6,6,7,12 47:4                            46:21 47:3          parties 48:11,14
                         obviously 21:24
   needed 18:9                                 ordered 19:21           49:8,11
                           26:1 27:15 28:3
   needs 20:14 23:24                           oriented 29:3         parts 6:2
                           37:14,17
     29:14 30:13,17                              32:22               party 18:6 44:14
                         occupants 45:20
     33:23,25 41:22                            ought 25:3,3 36:11    pass 41:13
                         office 20:24
   neglect 39:4,4                              outcome 48:15         passing 17:7
                         officer 48:2
   neighborhood                                  49:12               pat 39:8
                         officers 16:24
     16:2 23:11 28:25                          outlined 11:10        path 10:15
                         offices 13:12
   neighborhoods                               outreach 20:14,14     peer 38:5
                         oh 13:5 45:24
     27:8,9,10                                   20:14,20 21:1,16    people 4:12 5:8,11
                         okay 5:17,18,20
   neither 48:10 49:7                            28:8 38:7             6:14,21,25 7:2,11
                           8:8 10:17 11:22
   network 38:5                                outside 28:13           7:22 8:22 10:13
                           11:24 18:2 19:2
   never 14:10 41:1,2                            29:12 30:20           13:10,11 14:11
                           24:6 27:9 28:16
   new 6:25 7:2                                overall 37:24           15:3,10 17:4,7,17
                           29:15 30:6 42:13
     40:24                                     overdose 8:14           17:18 19:11 23:4
                           47:1,1,9
   night 18:3 45:11                              29:24                 23:9 24:11,14,25
                         old 36:6 44:18
   nights 34:22                                overnight 14:12         25:15 27:8,10
                         older 39:23 43:25
   ninth 17:24 18:19                           overpass 15:10          29:3,3,14 30:14
                         olympic 2:21
     35:5 46:18,22                             overpasses 5:6          31:19 32:11,12,13
                         once 29:4
   nobody's 31:9                                 22:25                 32:21 33:11 34:5
                         ones 28:6,7
   non 24:23                                   overview 4:10,22        34:23 35:2 37:25
                         online 9:20 25:13
   noon 12:4                                     10:19                 38:6,9 39:8,14
                         open 5:1 11:21
   nope 5:22,22                                         p              40:11,15,16,17
                           28:16 35:6 41:16
   notary 1:24 48:1                                                    41:6,6,8,15,18,18
                         opening 25:12         p 2:1,1 4:1
     48:21                                                             42:1,25 43:6,21,21
                           36:21               pace 37:2
   notes 21:19                                                         44:5
                         operation 9:25        padilla 3:14
   notice 9:24 20:18                                                 perceive 23:17
                           43:8 46:4           page 9:7
     20:18 23:2                                                      percent 10:21,22
                         operationalized       pages 18:18
   notify 28:20                                                        11:2,3 16:12,13
                           6:9                 paid 39:10
   number 13:11                                                        26:10 39:6,8
                         opinion 18:11         paragraph 9:10
     14:12 20:19 21:5                                                period 10:1 16:6
                           22:24 44:10         pardon 11:17
     22:8 23:7 42:10                                                   19:22 23:5
                         opportunities         parking 14:18
     44:13,16                                                        permanent 6:7,10
                           14:14                 15:15,16,17 16:12
                                                                       6:14,15,19 7:11
                                                 16:18 19:15 24:5

                                                                                  Page 9
                                  Veritext Legal Solutions
                                       866 299-5127
Case 2:20-cv-02291-DOC-KES Document 117 Filed 05/15/20 Page 59 of 63 Page ID
                                 #:1868
  [permanent - ratios]

     8:2                 point 10:20 20:4      principles 11:14      protect 31:2
   person 15:19            20:18 23:14         printed 5:2           prove 16:22
     22:19 26:15 34:2    points 14:24 22:13    prior 7:2 8:11 48:4   provide 7:24
     34:10 39:12           33:8 44:19 45:17    prioritization 6:19   provided 6:14
   personally 23:22      police 16:23            7:25                providing 11:13
   persons 29:16         policies 40:4 41:13   prioritized 6:22        37:14,15
     45:10               polite 13:21            7:6                 public 1:24 4:8
   perspective 28:7      political 36:5        priority 33:19          11:25 12:2,19,20
     30:22                 44:20               privacy 7:21            29:4,17 48:1,21
   phase 20:13           population 8:12       private 8:7 12:15     pulling 33:16
   phases 20:13            10:21 28:4,12         13:20               punching 35:22
   phelps 2:20             30:21 31:5 38:12    privately 12:13       put 8:25 16:19
   phillips 2:20           40:20                 30:25                 29:4 32:14 33:1
   phone 24:2            populations 11:12     probability 17:6        43:23
   picking 32:16           30:19 33:13         probably 17:22        putting 10:8,13
   pictures 9:16         portion 14:9            23:24 32:15 39:22            q
   piece 7:25 10:18      position 10:8         problem 17:4,10
                                                                     q3 25:12
     10:19 16:9 34:19      40:24                 26:14 37:6 39:5
                                                                     q4 25:12
   pieces 34:20,20       positive 23:20          44:1
                                                                     qualified 48:7
   pilot 28:17             33:4                proceeding 47:13
                                                                     quality 16:11
   pitiful 18:6          possessions 26:21       49:4
                                                                     question 10:4 28:8
   place 6:4 7:16        potential 33:16       proceedings 48:3
                                                                       32:22 37:7,20
     14:14 15:22 22:8    potentially 7:7         48:4,5,8 49:6
                                                                     questions 10:12
     33:12               power 36:5,17         process 33:10
                                                                       43:19
   placement 26:1,7        44:20               productive 44:25
                                                                     quick 24:9
     27:25 28:5 30:4     preference 16:6       progress 29:7
                                                                     quickly 6:17 16:2
     30:17               prepared 49:3         project 4:20 9:17
                                                                       20:6 22:25 31:13
   placements 28:9       present 3:1 12:6        28:17 30:20 39:20
                                                                       34:18
     33:18               presentation 12:1       41:13,14,19,20
                                                                     quit 15:12
   plaintiffs 1:5          12:5,13,14 13:8     projects 41:25
                                                                     quite 17:15 23:14
     37:18                 42:19 43:9,14         42:1
                                                                       35:22 42:23
   plan 18:15 22:12      presenters 4:3        prominent 6:2
                                                                     quo 25:19
     24:25 29:9,10       presenting 42:14      promise 18:12
                                                                     quote 24:13 39:9
     32:9 34:25 45:19    press 11:25           prong 25:8
     45:21,22,24 46:1    presser 36:19         properties 35:12                r
   plans 38:2            pressure 26:15          35:14               r 2:1 4:1
   players 36:15         pretty 27:14 29:6     property 16:9         racial 4:23 10:19
   please 10:17 20:8     prevention 20:23        34:19,20,21         rapid 37:2
   plus 43:22              29:20               proponent 24:8        rate 31:4 39:6
   pneumonia 17:6        primary 8:15          propose 19:14         ratios 5:12



                                                                                Page 10
                                  Veritext Legal Solutions
                                       866 299-5127
Case 2:20-cv-02291-DOC-KES Document 117 Filed 05/15/20 Page 60 of 63 Page ID
                                 #:1869
  [read - segment]

   read 41:24            redouble 22:4           26:7 27:13 28:5      san 21:14
   real 8:1              reduced 48:6            29:12 30:2 33:10     sanitation 15:15
   reality 42:8          reflect 39:25           37:22 46:2,10          16:25 24:21 32:2
   realize 39:22         regardless 17:23      respond 43:14          sarah 3:19
   really 6:17 8:11,16   related 29:24,25      response 4:19 13:1     saturday 46:20
     8:23 18:8 21:24       30:15 48:10 49:7    responsibility           47:2
     31:2,12 35:25       relates 9:1             42:13                save 30:14
     36:7 39:13,14       relationship 35:23    responsible 13:1       saw 6:13 20:23
     41:2 42:6,7 46:18     44:9                result 29:1              22:1
   reason 7:14 13:11     relative 48:12 49:9   rethought 17:21        saying 19:12 22:23
     18:17 39:5          relatively 40:24      return 32:15             39:3 42:7
   reasons 8:18          relay 14:5            ridiculous 14:12       says 9:10 11:3
   reassemble 12:3       release 34:6            15:5 16:21 19:10     scale 4:11 5:5
   rec 45:19             relief 17:22          right 5:4 7:3 8:7      scenario 38:17
   receptive 38:7        relocate 6:11           9:14,22 11:6,16      schedule 17:23
   recess 12:2 13:19     relocated 6:15          13:22 15:19 20:21      18:17 19:6 31:15
     13:22 14:2,4 33:4   remarkable 27:15        21:1,7,12,25 22:16     44:23
   recognition 14:22     remember 25:14          25:6,17 26:17        scheduling 12:18
   recognize 39:15       repeat 27:20            28:7 30:8,8,19       scheme 39:12
     40:3                report 16:20 29:13      32:14 35:25 38:14    scope 4:11 5:5
   recognizing 11:12       33:18                 38:15,22 43:5,14     scott 2:12 3:6
     41:8                reported 1:24           43:17 46:5 47:1      scott.marcus 2:16
   recommendation        reporter 4:5 13:24    rights 1:4             screens 13:13
     22:2                  47:11               rio 21:15              second 9:10 25:8,8
   record 14:1,9 18:9    reporting 35:12       river 21:14,15,15        25:9 31:21 36:21
     19:12,25 27:21      represent 24:3        rivers 21:3,14           46:2
     33:1 39:25 42:12      37:16               road 23:13             secondary 31:3
     45:9 47:12 48:9     representation        roads 21:2,13          sectors 8:24
     49:5                  10:25 23:21         room 2:14 9:17,25      security 15:16
   recorded 48:6         represented 30:9        16:14 30:20 39:23      17:1 24:20 32:2
   recording 48:8          43:8                rooms 9:20 15:13         36:22 41:21
     49:4                representing          rooted 42:8            see 4:11 8:12
   recreation 16:24        30:12               rough 5:7                17:14,14 26:23
     27:17 35:1          requests 46:14        row 38:8                 29:9 34:25 40:18
   recreational 10:2     research 44:15        run 10:5                 40:19 41:25 42:19
     25:2 32:12 43:1     resolve 14:24         running 19:20            43:4
     43:23               resource 6:20 8:2               s            seeing 5:6,8 17:6
   rectifying 11:12      resources 6:22                                 23:22 31:8 36:2
                                               s 2:1 4:1
   redevelopment           11:13 24:15                                seen 17:12 27:16
                                               safety 16:8 29:4
     41:16               respect 20:13,20                             segment 40:20,21
                                                 31:6 32:20
                           21:10,11 22:1

                                                                                 Page 11
                                  Veritext Legal Solutions
                                       866 299-5127
Case 2:20-cv-02291-DOC-KES Document 117 Filed 05/15/20 Page 61 of 63 Page ID
                                 #:1870
  [selected - sure]

   selected 31:7        single 24:13          specifically 43:7    street 2:6,14 8:10
   self 23:4            sir 45:13             spelled 16:7           10:14 32:16 34:8
   send 31:22           sit 25:18 26:25       spending 34:21         35:3 43:24 45:20
   sending 15:9           27:2                spertus 2:5          streets 22:24 29:6
   sent 23:1            sitting 25:19 44:14   spertuslaw.com       strengthening
   separately 21:16     situation 7:16          2:8                  38:4
   served 7:8             39:15               sponte 18:19 45:1    strictly 14:16
   service 9:19         six 20:19             spread 6:17          structure 15:8
   services 1:14 4:8    skid 38:8             squabbling 34:17       27:12
     20:23 25:5 29:18   skills 48:9 49:6      stabilized 41:7      structures 16:19
     37:25              sleep 15:24 18:3      stable 40:5,9        stuck 17:11 25:1
   session 4:3 14:3,4   sleeping 15:19        staff 12:5             35:11
   set 7:22 11:8 15:8     27:10               stand 36:1           studies 11:5
     36:17              sleepless 34:22       standards 16:11      study 8:14
   setting 2:3 9:4      slept 18:2            standpoint 17:11     studying 30:23
     11:25 12:15        slide 11:11 18:8      start 26:16 27:3     sua 18:19 45:1
   seven 9:18 20:19     slow 5:23 21:18         29:2 45:6          subject 31:5
   shade 7:24           sobel 3:13 12:10      started 8:11 29:22   submitted 21:20
   shayla 3:8             39:1 40:2           starting 17:3          45:21
   she'll 4:25          social 9:12 41:20     state 9:2 25:11      substance 30:15
   shelter 9:2 17:8     solely 31:19 44:5       36:2,13 37:10,12   succeeded 40:8
     32:14              solution 15:13          44:10,10 48:22     success 13:6
   sheltered 9:21         17:17 20:12,12      state's 35:23        successful 7:10
   sheridan 24:1,10     solutions 12:22,24    states 1:1             18:11
   sheriff's 20:21,24     13:17 40:23         stations 15:15       sue 37:12
   sherman 17:3         somebody 16:4           16:25              suffering 30:14
   shifted 8:21           32:16 39:20 41:3    statistics 13:10     suggest 15:4 38:17
   shooting 32:17         41:4                stats 11:2,3         suggesting 42:10
   short 41:24          sonya 49:2,21         status 25:19         suggestions 13:17
   show 9:16 13:8       soon 28:2 29:6        stay 37:1            suite 2:6
     14:9 46:24         sort 24:16 31:14      stayed 43:7          supervisors 39:19
   showed 10:21           32:24               steps 17:18 30:11    supply 26:1
     45:10              sorting 10:7            38:20 40:7,8       support 37:10,10
   shower 15:21         sounds 35:14          stick 7:11             37:21
   signature 48:19      spaces 42:24          stock 37:15          supporting 21:2
     49:20              speak 4:4,25          stole 41:3           supportive 6:7
   silly 19:21          speaker 4:5           stop 5:16              41:8
   similar 20:24        speaking 7:17         strategies 21:2      supposedly 13:13
   simple 16:9          specific 5:10 14:9      29:20 30:3,11      sure 8:16 11:8
   simply 12:7            19:12,22 26:14      strategy 4:17 6:1      28:10 38:1
                          29:10                 33:20 37:24

                                                                              Page 12
                                 Veritext Legal Solutions
                                      866 299-5127
Case 2:20-cv-02291-DOC-KES Document 117 Filed 05/15/20 Page 62 of 63 Page ID
                                 #:1871
  [sweep - understood]

   sweep 44:7            tend 7:23             time 1:12 4:16         transit 40:7,7
   sworn 48:5            tent 24:13,21           10:2,6,21 12:4       transport 38:9
   system 26:16 27:3     tents 26:21             13:25 19:22 23:5     treating 29:2
     34:7                term 7:15 41:23         25:4 26:9 31:14      triage 21:23
   systems 23:13           41:24                 34:3,5 36:7,8,9,10   trial 31:8
             t           terms 4:12 5:5          44:11,12 46:25       tried 16:18 31:2
                           7:12,24 14:25         47:11                tro 45:1
   table 14:17 15:15
                           15:7,9 16:21        timeframe 15:8         true 45:20 48:8
     15:16,17 19:16
                           17:25 18:1 27:15    timeframes 14:25         49:5
     29:5 36:15 43:10
                           44:8                  31:10                try 11:18 31:9
   take 10:14 13:19
                         testified 24:3        timeline 15:11         trying 10:9 21:18
     17:20,24 35:4
                         testifying 48:5         19:20 47:5             36:6 43:15
     36:19 39:19 43:21
                         testing 21:2,12       timelines 42:17        turn 4:3 11:18
     45:2 46:21
                         thank 5:18,19 7:4     times 12:17 21:21        32:5 34:7,7 35:2
   taken 12:1 22:8
                           8:8 45:9              33:12                  43:8 45:19 46:4
     32:21 48:3,12
                         thanks 4:8            timid 38:20            two 14:12 16:23
     49:9
                         thing 12:24 30:22     timing 17:25             18:4 21:11 23:7
   takes 16:6 38:5
                           37:9                tired 18:7 36:1          33:8 34:21 40:3
   talk 4:15 5:24 8:3
                         things 11:21 27:15      44:4                   44:13,16 45:17
     15:10 17:4 31:22
                           28:1,1,2,3 30:15    tiring 44:5            typewriting 48:6
     34:3,22 36:7,8,9
                           31:15 33:17         today 4:9,15 13:10               u
     36:10 43:17
                         think 12:1,10 13:1      14:20,22 16:16
   talked 5:10 23:3                                                   ultimate 24:24
                           14:13 20:18 23:21     19:8,21 20:6 21:9
     34:4 37:22                                                         25:15
                           25:7,9,24 26:5        23:15 29:7,9
   talking 15:12 21:4                                                 umhofer 2:5 3:12
                           28:6,12 29:11         30:19 31:16 34:13
     24:23 33:17,17                                                     45:4,13
                           30:17 32:19,20,21     39:16 42:10 46:5
     34:19,20 37:20                                                   unable 7:8
                           33:8,25 35:9 37:8   toilet 15:21 32:2
     43:16                                                            underlying 8:23
                           38:17 39:13,14      toilets 24:21
   target 6:9                                                         underneath 15:24
                           40:2,13,14 42:6,7   told 14:16 15:22
   targeted 6:5 8:23                                                    22:22 23:11,13
                           45:10                 16:10 18:9 35:3
   targeting 8:16                                                       27:11
                         third 33:9 35:8       tonight 45:9
   teamed 21:1                                                        underpass 15:10
                         thought 6:6 12:6      track 28:25 29:1
   teams 13:17 15:1,9                                                   15:19
                           14:20,22 27:14        37:1 41:5
     20:22,22 21:2,16                                                 underpasses 4:13
                           33:8                tracking 35:9
     23:1 24:5,12                                                       5:6 7:23 22:25
                         thoughts 7:18         traffic 29:24 30:15
     28:17,18 31:22                                                     44:8
                         thousand 34:23        trail 23:6
   tears 23:6                                                         understand 12:16
                         three 11:10,14        transcriber 49:1
   tell 18:2 19:21                                                    understanding
                           18:5 20:13          transcript 14:10
     20:5 35:4 38:15                                                    12:21
                         thrown 22:17            49:3,5
     41:18                                                            understood 12:19
                         tier 21:23,24         transcriptionist
   telling 15:23                                                        35:4 45:2 46:6
                                                 48:7

                                                                                 Page 13
                                  Veritext Legal Solutions
                                       866 299-5127
Case 2:20-cv-02291-DOC-KES Document 117 Filed 05/15/20 Page 63 of 63 Page ID
                                 #:1872
  [unexpectedly - zero]

   unexpectedly 46:5      volume 25:20           27:16 29:25 37:22   writing 31:12
   unfair 35:3 36:7       voluntarily 16:4      wednesday 4:9,14       46:18
   unhoused 6:17            24:14                5:10                wrong 13:18 16:5
   unincorporated         vulnerability 8:20    week 21:16,22          22:12
     5:12                   8:21                 29:5 39:11 41:25    wrongfully 23:18
   unintended 6:16        vulnerable 7:7         41:25                         x
   unit 9:3 42:4            21:25 28:4,13       weekend 45:8 47:2
                                                                     x 22:14
   united 1:1                      w            weeks 9:18 37:4
   units 39:7 42:3                              weitzman 3:9                   y
                          w 2:21
   universe 29:12                               welcome 12:6         y 22:14
                          wage 39:9,10
   unquote 24:13                                went 28:18,25        yards 15:25
                          wages 40:12
   unsheltered 8:12                             west 2:6             yeah 5:20 7:19 8:5
                          wait 5:15
     8:13,25                                    western 1:2            9:12,12 10:25
                          waiting 24:10
   unusual 16:22                                white 40:9             11:4 21:10 22:10
                            35:19 37:5
   upgrade 17:7                                 wholistic 41:22        23:10 27:6 33:7
                          walk 26:8,8
   use 33:19 40:6                               willing 25:2 31:9      35:8 45:25
                          walked 43:17 46:5
   useful 18:15                                  31:17 32:10 43:22   year 6:4 41:21
                          walking 17:13
             v                                  wilshire 1:15        years 17:1,15
                          want 6:21 11:24
                                                winnow 33:20           24:10,23
   v 1:6                    14:5 18:8 19:16
                                                wisdom 44:21         yesterday 9:20
   va 14:18 35:25           19:17,24 28:15
                                                witness 48:4           29:13
     36:20 38:9             32:11 33:7,19
                                                wondering 35:20      young 2:19 3:5
   vacancy 39:6             34:5 35:25 41:1
                                                 35:21,22              19:3 20:2,7,9,16
   vacated 19:7             42:15,16,17,18,19
                                                word 6:17 33:19        20:20 21:7,10,21
     44:23                  44:17 46:7,20
                                                work 15:7,8 17:25      22:10,16 23:21
   vacating 18:16         wanted 4:10,15
                                                 17:25 18:1 19:8,9     24:7,17 25:7,17,23
   valid 31:4               5:24 9:25 20:18
                                                 31:9 38:22 42:20      26:4 27:6,13,24
   validating 11:11       wants 26:15
                                                 42:21 45:8            28:11 29:10,16
   value 23:11,12         warehousing
                                                workable 25:10         30:7 33:7,15,22,25
     27:9,12 43:25          40:20
                                                worked 38:4 39:10      35:8,11 37:7,13
   valuing 16:3           wasting 34:11
                                                 42:21                 38:2,16
   versus 16:3,18         watch 26:25 32:8
                                                workers 15:1,12      yup 19:1
     27:10                  36:24
                                                 17:5                          z
   veteran 38:5           watching 44:14
                                                working 18:6         z 22:14
   veterans 38:6          way 14:23 18:2
                                                 37:15,17 45:11      zero 9:18
   vicinity 4:13            20:17 22:3 23:20
                                                 46:20 47:2
   victory 35:2             24:2,5,16 26:19
                                                works 31:8
   view 20:12 33:11         28:22 43:24 45:7
                                                worlds 22:21
   violence 29:25           45:9
                                                worse 26:6
   virus 8:24             ways 25:25
                                                wrap 33:5
   void 7:17              we've 4:16 5:25
                            9:18 17:6 24:23

                                                                                 Page 14
                                   Veritext Legal Solutions
                                        866 299-5127
